 

Exhibit 10.2

 

LOAN AGREEMENT

 

LOAN AGREEMENT (this “Agreement”) dated as of March 8, 2013 (the “Effective
Date”) among NET ELEMENT INTERNATIONAL INC., a Delaware corporation (“Lender”),
UNIFIED PAYMENTS, LLC, a Delaware limited liability company (“Borrower”) and
OLEG FIRER and Georgia Notes 18 LLC, a Florida limited liability company, as
guarantors (each, a “Guarantor” and collectively, the “Guarantors”). The parties
agree as follows:

 

1. ACCOUNTING AND OTHER TERMS; DEFINITIONS

 

1.1. Accounting and Other Terms. As used in this Agreement, the Revolving Note,
any other Loan Document, or any certificate, report or other document made or
delivered pursuant to this Agreement, accounting terms not defined in Section
1.2 or elsewhere in this Agreement and accounting terms partly defined in
Section 1.2 to the extent not defined, shall have the respective meanings given
to them under GAAP. Capitalized terms not otherwise defined in this Agreement
shall have the meanings set forth in Section 1.2. All other terms contained in
this Agreement, unless otherwise indicated, shall have the meaning provided by
the Code to the extent such terms are defined therein.

 

The terms “herein”, “hereof” and “hereunder” and other words of similar import
refer to this Agreement as a whole and not to any particular section, paragraph
or subdivision. Each reference to a Section, an Exhibit or a Schedule shall be
deemed to refer to a Section, an Exhibit or a Schedule, as applicable, of this
Agreement, as modified or supplemented pursuant to the terms hereof. Any pronoun
used shall be deemed to cover all genders. Wherever appropriate in the context,
terms used herein in the singular also include the plural and vice versa. All
references to statutes (including the Code) and related regulations shall
include any amendments of same and any successor statutes and regulations.
Unless otherwise provided, all references to any instruments or agreements to
which Lender is a party, including, without limitation, references to any of the
other Loan Documents, shall include any and all modifications or amendments
thereto and any and all extensions or renewals thereof. All references herein to
the time of day shall mean the time in Florida. A Default or Event of Default
shall be deemed to exist at all times during the period commencing on the date
that such Default or Event of Default occurs to the date on which such Default
or Event of Default is waived in writing pursuant to this Agreement or, in the
case of a Default that is capable of being cured, is cured within any period of
cure expressly provided for in this Agreement; and an Event of Default shall
“continue” or be “continuing” until such Event of Default has been waived in
writing by Lender. Wherever the phrase “to the best of Borrower’s knowledge” or
words of similar import relating to the knowledge or the awareness of any
Borrower are used in this Agreement or other Loan Documents, such phrase shall
mean and refer to the actual knowledge of a senior officer of Borrower.

 

1.2. Definitions. As used in the Loan Documents, the word “shall” is mandatory,
the word “may” is permissive, the word “or” is not exclusive, the words
“includes” and “including” are not limiting, the singular includes the plural,
and numbers denoting amounts that are set off in brackets are negative. As used
in this Agreement, the following capitalized terms have the following meanings:

 

 

 

 

“Account” is any “account” as defined in the Code with such additions to such
term as may hereafter be made, and includes, without limitation, all accounts
receivable and other sums owing to any Borrower.

 

“Advance” or “Advances” means an advance (or advances) under the Revolving Line.

 

“Affiliate” is, with respect to any Person, each other Person that directly or
indirectly controls, or is controlled, or is under common control with such
first Person. The term "control" means (a) the power to vote ten percent (10%)
or more of the securities or other equity interests of a Person having ordinary
voting power or (b) the possession, directly or indirectly, of any other power
to direct or cause the direction of the management and policies of a Person,
whether through ownership of voting securities, contract or otherwise.

 

“Agreement” is defined in the preamble hereof.

 

“Anti-Terrorism Laws” means any applicable laws relating to terrorism or money
laundering, including Executive Order No. 13224, the USA PATRIOT Act, the
applicable laws comprising or implementing the Bank Secrecy Act, and the
applicable laws administered by the United States Treasury Department’s Office
of Foreign Asset Control (as any of the foregoing applicable laws may from time
to time be amended, renewed, extended, or replaced).

 

“Bank Secrecy Act” means 31 U.S.C. Sections 5311-5330, as the same has been, or
shall hereafter be, extended, amended or replaced.

 

“Borrower” is defined in the preamble hereof.

 

“Borrower’s Books” are all Borrower’s books and records including ledgers,
federal and state tax returns, records regarding Borrower’s assets, liabilities,
Collateral, business operations or financial condition.

 

“Borrowing Resolutions” are, Borrower's resolutions approving the Loan Documents
and the transactions contemplated thereby, together with a certificate executed
by an appropriate officer of Borrower certifying that (a) such Person has the
authority to execute, deliver, and perform its obligations under each of the
Loan Documents to which it is a party, (b) that attached as Exhibit A to such
certificate is a true, correct, and complete copy of the resolutions then in
full force and effect authorizing and ratifying the execution, delivery, and
performance by such Person of the Loan Documents to which it is a party, (c) the
name(s) of the Person(s) authorized to execute the Loan Documents on behalf of
such Person, together with a sample of the true signature(s) of such Person(s),
and (d) that Lender may conclusively rely on such certificate unless and until
such Person shall have delivered to Lender a further certificate canceling or
amending such prior certificate.

 

2

 

 

“Business Day” is any day that is not a Saturday, Sunday or other day on which
banking institutions in the State of Florida are authorized or required by law
or other governmental action to close.

 

“Cash” means unrestricted cash and Cash Equivalents.

 

“Cash Equivalents” means (a) marketable securities issued, or directly,
unconditionally and fully guaranteed or insured, by the United States or any
agency or instrumentality thereof (provided that the full faith and credit of
the United States is pledged in support thereof) having maturities of not more
than one (1) year from the date of acquisition by such Person, (b) time deposits
and certificates of deposit of any commercial bank having, or which is the
principal banking subsidiary of a bank holding company organized under the laws
of the United States, any state thereof or the District of Columbia having,
capital and surplus aggregating in excess of $500,000,000 and a rating of “A”
(or such other similar equivalent rating) or higher by at least one nationally
recognized statistical rating organization (as defined in Rule 436 under the
Securities Act) with maturities of not more than one year from the date of
acquisition by such person, (c) repurchase obligations with a term of not more
than 30 days for underlying securities of the types described in clause (a)
above entered into with any person meeting the qualifications specified in
clause (b) above, (d) commercial paper issued by any person incorporated in the
United States having one of the two highest ratings obtainable from S&P or
Moody’s, in each case maturing not more than one year after the date of
acquisition by such person, (e) investments in money market funds at least 95%
of whose assets are comprised of securities of the types described in clauses
(a) through (d) above, and (f) demand deposit accounts maintained in the
ordinary course of business with any bank meeting the qualifications specified
in clause (b) above.

 

“Change in Control” means any event, transaction, or occurrence as a result of
which (a) any “person” (as such term is defined in Sections 3(a)(9) and 13(d)(3)
of the Exchange Act) is or becomes a beneficial owner (within the meaning Rule
13d-3 promulgated under the Exchange Act), directly or indirectly, of securities
of Borrower, representing more than 25% of the combined voting power of
Borrower’s then outstanding securities; or (b) during any period of twelve
consecutive calendar months, the individuals who at the beginning of such period
constituted the Board of Directors of Borrower (together with any new directors
whose election by the Board of Directors of Borrower was approved by a vote of
not less than two-thirds of the directors then still in office who either were
directions at the beginning of such period or whose election or nomination for
election was previously so approved) cease for any reason other than death or
disability to constitute a majority of the directors then in office.

 

“Change in Law” means (a) the adoption of any treaty, law, rule or regulation
after the date of this Agreement, (b) any change in any treaty, law, rule or
regulation or in the interpretation or application thereof by any Governmental
Authority after the date of this Agreement or (c) compliance by Lender with any
request, guideline or directive (whether or not having the force of law) of any
Governmental Authority made or issued after the date of this Agreement.

 

3

 

 

“Code” is the Uniform Commercial Code, as the same may, from time to time, be
enacted and in effect in the State of Florida; provided, that, to the extent
that the Code is used to define any term herein or in any Loan Document and such
term is defined differently in different Articles or Divisions of the Code, the
definition of such term contained in Article 9 shall govern; provided further,
that in the event that, by reason of mandatory provisions of law, any or all of
the attachment, perfection, or priority of, or remedies with respect to,
Lender’s Lien on any Collateral is governed by the Uniform Commercial Code in
effect in a jurisdiction other than the State of Florida, the term “Code” shall
mean the Uniform Commercial Code as enacted and in effect in such other
jurisdiction solely for purposes of the provisions thereof relating to such
attachment, perfection, priority, or remedies and for purposes of definitions
relating to such provisions.

 

“Collateral” is the collateral identified in and subject to a security interest
under the Pledge Agreement and any other Loan Document, and any other property
or assets of a Credit Party, whether tangible or intangible and whether real or
personal, that may from time to time secure the Obligations.

 

“Collateral Account” is any Deposit Account, Securities Account, or Commodity
Account.

 

“Commodity Account” is any “commodity account” as defined in the Code with such
additions to such terms as may hereafter be made.

 

“Compliance Certificate” is that certain certificate in the form attached hereto
as Exhibit B.

 

“Contingent Obligation” is, for any Person, any direct or indirect liability,
contingent or not, of that Person for (a) any indebtedness, lease, dividend,
letter of credit or other obligation of another such as an obligation, in each
case, directly or indirectly guaranteed, endorsed, co-made, discounted or sold
with recourse by that Person, or for which that Person is directly or indirectly
liable; (b) any obligations for undrawn letters of credit for the account of
that Person; and (c) all obligations from any interest rate, currency or
commodity swap agreement, interest rate cap or collar agreement, or other
agreement or arrangement designated to protect a Person against fluctuation in
interest rates, currency exchange rates or commodity prices; but “Contingent
Obligation” does not include endorsements in the ordinary course of business.
The amount of a Contingent Obligation is the stated or determined amount of the
primary obligation for which the Contingent Obligation is made or, if not
determinable, the maximum reasonably anticipated liability for it determined by
the Person in good faith; but the amount may not exceed the maximum of the
obligations under any guarantee or other support arrangement.

 

“Copyrights” are any and all copyright rights, copyright applications, copyright
registrations and like protections in each work or authorship and derivative
work thereof, whether published or unpublished and whether or not the same also
constitutes a trade secret.

 

“Credit Party” shall mean any of the Borrower and the Guarantors.

 

4

 

 

“Default” shall mean an event which, with the giving of notice or passage of
time or both, would constitute an Event of Default.

 

“Default Rate” is defined in Section 2.3(c).

 

“Deposit Account” ” is any “deposit account” as defined in the Code with such
additions to such terms as may hereafter be made.

 

“Dollars,” “dollars” or use of the sign “$” means only lawful money of the
United States and not any other currency, regardless of whether that currency
uses the “$” sign to denote its currency or may be readily converted into lawful
money of the United States.

 

“Domestic Subsidiary” means a Subsidiary organized under the laws of the United
States or any state or territory thereof or the District of Columbia.

 

“Effective Date” is defined in the preamble hereof.

 

“Environmental Laws” means any present or future federal, state or local law,
rule, regulation or order relating to pollution, waste, disposal or the
protection of human health or safety, plant life or animal life, natural
resources or the environment.

 

“Equipment” is all “equipment” as defined in the Code with such additions to
such term as may hereafter be made, and includes without limitation all
machinery, fixtures, goods, vehicles (including motor vehicles and trailers),
and any interest in any of the foregoing.

 

“ERISA” is the Employee Retirement Income Security Act of 1974, and its
regulations.

 

“Event of Default” is defined in Section 7.

 

“Exchange Act” is the Securities Exchange Act of 1934, as amended.

 

“Executive Order No. 13224” means the Executive Order No. 13224 on Terrorist
Financing effective September 24, 2001, as the same has been, or shall hereafter
be renewed, extended, amended or replaced from time to time.

 

“Funding Date” is any date on which a Loan is made to or for the account of the
applicable Borrower, which shall be a Business Day.

 

“GAAP” shall mean generally accepted accounting principles in the United States
in effect from time to time.

 

“Governmental Approval” is any consent, authorization, approval, order, license,
franchise, permit, certificate, accreditation, registration, filing or notice,
of, issued by, from or to, or other act by or in respect of, any Governmental
Authority.

 

5

 

 

“Governmental Authority” is any nation or government, any state or other
political subdivision thereof, any agency, authority, instrumentality,
regulatory body, court, central bank or other entity exercising executive,
legislative, judicial, taxing, regulatory or administrative functions of or
pertaining to government, any securities exchange and any self-regulatory
organization.

 

“Guarantor” is any present or future guarantor of the Obligations. As of the
Effective Date, the Guarantors are Oleg Firer and Georgia Notes 18 LLC.

 

“Guaranty” means that certain Non-Recourse Guaranty executed and delivered by
Guarantors to Lender dated as of Effective Date.

 

“Hazardous Material” means all or any of the following: (a) substances that are
defined or listed in, or otherwise classified pursuant to, any Environmental
Laws or regulations as “hazardous substances”, “hazardous materials”, “hazardous
wastes”, “toxic substances” or any other formulation intended to define, list or
classify substances by reason of deleterious properties such as ignitability,
corrosivity, reactivity, carcinogenicity, or toxicity; (b) oil, petroleum or
petroleum derived substances, natural gas, natural gas liquids or synthetic gas
and drilling fluids, produced waters and other wastes associated with the
exploration, development or production of crude oil, natural gas or geothermal
resources; (c) any flammable substances or explosives or any radioactive
materials; and (d) asbestos in any form or electrical equipment which contains
any oil or dielectric fluid containing polychlorinated biphenyls.

 

“Indebtedness” is (a) indebtedness for borrowed money or the deferred price of
property or services, such as reimbursement and other obligations for surety
bonds and letters of credit, (b) obligations evidenced by notes, bonds,
debentures or similar instruments, (c) capital lease obligations, or (d)
Contingent Obligations.

 

“Insolvency Proceeding” is any proceeding by or against any Person under the
United States Bankruptcy Code, or any other bankruptcy or insolvency law,
including assignments for the benefit of creditors, or proceedings seeking
dissolution, liquidation, reorganization, arrangement, or other relief.

 

“Intellectual Property” means all of each Borrower’s right, title, and interest
in and to the following:

 

(a) its Copyrights, Trademarks and Patents;

 

(b) any and all trade secrets and trade secret rights, including, without
limitation, any rights to unpatented inventions, know-how, operating manuals;

 

(c) any and all source code;

 

(d) any and all design rights;

 

(e) any and all claims for damages by way of past, present or future
infringement of any of the foregoing, with the right, but not the obligation, to
sue for and collect such damages for said use or infringement of the
Intellectual Property rights identified above;

 



6

 

 

(f) All licenses or other rights to use any of the Copyrights, Patents or
Trademarks, and all license fees and royalties arising from such use to the
extent permitted by such license or rights;

 

(g) All amendments, renewals and extensions of any of the Copyrights, Trademarks
or Patents; and

 

(h) All proceeds and products of the foregoing, including without limitation all
payments under insurance or any indemnity or warranty payable in respect of any
of the foregoing.

 

“Intellectual Property Claim” means the assertion by any Person of a claim
(whether asserted in writing, by action, suit or proceeding or otherwise) that
Borrower’s ownership, use, marketing, sale or distribution of any Inventory is
violative of any ownership of or right to use any Intellectual Property of such
Person.

 

“Inventory” is all “inventory” as defined in the Code in effect on the date
hereof with such additions to such term as may hereafter be made, and includes
without limitation all merchandise, raw materials, parts, supplies, packing and
shipping materials, work in process and finished products, including without
limitation such inventory as is temporarily out of any Borrower’s custody or
possession or in transit and including any returned goods and any documents of
title representing any of the above.

 

“Investment” is any beneficial ownership interest in any Person (including
stock, partnership interest or other securities), and any loan, advance or
capital contribution to any Person.

 

“Lender” is defined in the preamble hereof.

 

“Lender Expenses” are all reasonable costs and expenses (including reasonable
attorneys’ fees and expenses) for defending and enforcing the Loan Documents
(including, without limitation, those incurred in connection with appeals or
Insolvency Proceedings).

 

“Lien” is a claim, mortgage, deed of trust, levy, charge, pledge, security
interest or other encumbrance of any kind, whether voluntarily incurred or
arising by operation of law or otherwise against any property.

 

“Loan Documents” are, collectively, this Agreement, the Revolving Note, the
Pledge Agreement, the Guaranty, any other note or notes or guaranties executed
by Borrower or any Guarantor, and any other present or future agreement between
Borrower any Guarantor and/or for the benefit of Lender in connection with this
Agreement, all as amended, restated, or otherwise modified.

 

7

 

 

“Material Adverse Change” is (a) a material impairment in the perfection or
priority of Lender’s Lien in the Collateral or in the value of such Collateral;
(b) a material adverse change in the business, operations, or condition
(financial or otherwise) of Borrower; (c) a material impairment of the legality,
validity, binding effect, or enforceability against Borrower of a Loan Document;
or (d) a material impairment of the rights, remedies and benefits available to,
or conferred upon, Lender under this Agreement and the other Loan Documents.

 

“MBF” is MBF Merchant Capital, LLC, an Illinois limited liability company.

 

“Notice of Borrowing” means a notice given by Borrower to Lender in accordance
with Section 3.5(b), substantially in the form of Exhibit C, with appropriate
insertions.

 

“Obligations” means, without limitation, all loans, advances, indebtedness,
notes, liabilities, rate swap transactions, basis swaps, forward rate
transactions, commodity swaps, commodity options, equity or equity index swaps,
equity or equity index options, bond options, interest rate options, foreign
exchange transactions, cap transactions, floor transactions, collar
transactions, forward transactions, currency swap transactions, cross-currency
rate swap transactions, currency options and amounts, liquidated or
unliquidated, owing by a Credit Party to Lender or any Lender Affiliate at any
time, of each and every kind, nature and description, whether arising under this
Agreement, the Revolving Note or otherwise, and whether secured or unsecured,
direct or indirect (that is, whether the same are due directly by a Credit Party
to Lender or any Lender Affiliate; or are due indirectly by a Credit Party to
Lender or any Lender Affiliate as endorser, guarantor or other surety, or as
borrower of obligations due third persons which have been endorsed or assigned
to Lender or any Lender Affiliate, or otherwise), absolute or contingent, due or
to become due, now existing or hereafter arising or contracted, including,
without limitation, payment when due of all amounts outstanding respecting any
of the Loan Documents and including all interest, fees and other amounts
accruing after any Insolvency Proceedings begin. Said term shall also include
all interest and other charges chargeable to a Credit Party or due from a Credit
Party to Lender or any Lender Affiliate from time to time and Lender Expenses
referred to in any Loan Document.

 

“Operating Documents” are, for any Person, such Person’s formation documents, as
certified with the Secretary of State of such Person’s state of formation on a
date that is no earlier than 30 days prior to the Effective Date, and, (a) if
such Person is a corporation, its bylaws in current form, (b) if such Person is
a limited liability company, its limited liability company agreement (or similar
agreement), and (c) if such Person is a partnership, its partnership agreement
(or similar agreement), each of the foregoing with all current amendments or
modifications thereto.

 

“Patents” means all patents, patent applications and like protections including
without limitation improvements, divisions, continuations, renewals, reissues,
extensions and continuations-in-part of the same.

 

8

 

 

“Payment Office” shall mean initially 1450 S. Miami Avenue, Miami, Florida
33130; thereafter, such other office of Lender, if any, which it may designate
by notice to Borrower to be the Payment Office.

 

“Perfection Certificate” is defined in Section 4.1.

 

“Permitted Indebtedness” is:

 

(a) Borrower’s Indebtedness to Lender under this Agreement and the other Loan
Documents;

 

(b) Indebtedness existing on the Effective Date and shown on Schedule 6.4;

 

(c) unsecured Indebtedness to trade creditors incurred in the ordinary course of
business;

 

(d) Indebtedness incurred as a result of endorsing negotiable instruments
received in the ordinary course of business;

 

(e) Indebtedness secured by Liens permitted under clause (c) of the definition
of “Permitted Liens” hereunder;

 

(h) extensions, refinancings, modifications, amendments and restatements of any
items of Permitted Indebtedness (a) through (f) above, provided that the
principal amount thereof is not increased or the terms thereof are not modified
to impose more materially burdensome terms upon Borrower.

 

“Permitted Investments” means

 

(a) Investments existing on the Effective Date and set forth on Schedule 6.6;

 

(b) Investments of Borrower consisting of cash and Cash Equivalents;

 

(c) Investments consisting of the endorsement of negotiable instruments for
deposit or collection or similar transactions in the ordinary course of
Borrower’s business;

 

(d) Investments (including debt obligations) received in connection with the
bankruptcy or reorganization of customers or suppliers and in settlement of
delinquent obligations of, and other disputes with, customers or suppliers
arising in the ordinary course of business; and

 

(e) any other Investments made in the ordinary course of business in an amount
not to exceed $50,000 in the aggregate.

 

9

 

 

“Permitted Liens” are:

 

(a) (i) Liens existing on the Effective Date and shown on Schedule 6.5 or (ii)
Liens arising under this Agreement and the other Loan Documents;

 

(b) Liens for taxes, fees, assessments or other government charges or levies,
either (i) not due and payable or (ii) being contested in good faith and for
which Borrower maintains adequate reserves on its Books, provided that no notice
of any such Lien has been filed or recorded under the Internal Revenue Code of
1986, as amended, and the United States Treasury Regulations adopted thereunder;

 

(c) purchase money Liens (i) on Equipment acquired or held by Borrower incurred
for financing the acquisition of the Equipment, or (ii) existing on Equipment
when acquired, if the Lien is confined to the property and improvements and the
proceeds of the Equipment;

 

(d) Liens of carriers, warehousemen, suppliers, or other Persons that are
possessory in nature arising in the ordinary course of business so long as such
Liens are not delinquent or remain payable without penalty or which are being
contested in good faith and by appropriate proceedings which proceedings have
the effect of preventing the forfeiture or sale of the property subject thereto;

 

(e) Liens to secure payment of workers’ compensation, employment insurance,
old-age pensions, social security and other like obligations incurred in the
ordinary course of business (other than Liens imposed by ERISA);

 

(f) Liens incurred in the extension, renewal or refinancing of the indebtedness
secured by Liens described in (a) through (c), but any extension, renewal or
replacement Lien must be limited to the property encumbered by the existing Lien
and the principal amount of the indebtedness may not increase;

 

(g) leases or subleases of real property granted in the ordinary course of
Borrower’s business (or, if referring to another Person, in the ordinary course
of such Person’s business), and leases, subleases, non-exclusive licenses or
sublicenses of personal property (other than Intellectual Property) granted in
the ordinary course of Borrower’s business (or, if referring to another Person,
in the ordinary course of such Person’s business), if the leases, subleases,
licenses and sublicenses do not prohibit granting Lender a security interest
therein;

 

(h) non-exclusive licenses of Intellectual Property granted to third parties in
the ordinary course of business, and licenses of Intellectual Property that
could not result in a legal transfer of title of the licensed property that may
be exclusive in respects other than territory and that may be exclusive as to
territory only as to discreet geographical areas outside of the United States;
and

 

(i) Liens arising from attachments or judgments, orders, or decrees in
circumstances not constituting an Event of Default under Sections 7.4 and 7.7;
and

 

10

 

 

(j) Liens in favor of other financial institutions arising in connection with
Borrower’s Collateral Accounts held at such institutions.

 

“Person” is any individual, sole proprietorship, partnership, limited liability
company, joint venture, company, trust, unincorporated organization,
association, corporation, institution, public benefit corporation, firm, joint
stock company, estate, entity or government agency.

 

“Pledge Agreement” is that certain Pledge Agreement executed and delivered by
Guarantors to Lender dated as of Effective Date.

 

“Registered Organization” is any “registered organization” as defined in the
Code with such additions to such term as may hereafter be made.

 

“Requirement of Law” is as to any Person, the Operating Documents of such
Person, and any law (statutory or common), treaty, rule or regulation or
determination of an arbitrator or a court or other Governmental Authority, in
each case applicable to or binding upon such Person or any of its property or to
which such Person or any of its property is subject.

 

“Responsible Officer” is any of the Chief Executive Officer, President, Chief
Financial Officer and Controller of Borrower.

 

“Restricted License” is any material license or other agreement with respect to
which Borrower is the licensee (a) that prohibits or otherwise restricts
Borrower from granting a security interest in Borrower’s interest in such
license or agreement or any other property, or (b) for which a default under or
termination of could interfere with the Lender’s right to sell any Collateral.

 

“RBL” is RBL Capital Group, LLC, a Delaware limited liability company.

 

“Revolving Line” is an Advance or Advances in an aggregate principal amount up
to seven hundred and fifty thousand dollars ($750,000).

 

“Revolving Line Maturity Date” is September 8, 2013.

 

“Revolving Note” means a Promissory Note in substantially the form of Exhibit A.

 

“SEC” shall mean the Securities and Exchange Commission, any successor thereto,
and any analogous Governmental Authority.

 

“Securities Account” is any “securities account” as defined in the Code with
such additions to such term as may hereafter be made.

 

“Securities Documents” are the Pledge Agreement, the Guaranty and any other
document executed by a Credit Party that purports to grant a security interest
in and Lien on Collateral.

 

11

 

 

“Solvency Certificate” means a certificate executed by a Responsible Officer as
to the financial condition, solvency and related matters of the Credit Parties
and their Subsidiaries, after giving effect to the initial Advance hereunder, in
substantially the form of Exhibit D hereto.

 

“Subordinated Debt” is Indebtedness incurred by Borrower subordinated to all of
Borrower’s now or hereafter Indebtedness to Lender (pursuant to a subordination
or other similar agreement in form and substance reasonably satisfactory to
Lender entered into between Lender and the other creditor), on terms acceptable
to Lender.

 

“Subsidiary” is, as to any Person, a corporation, partnership, limited liability
company or other entity of which shares of stock or other ownership interests
having ordinary voting power (other than stock or such other ownership interests
having such power only by reason of the happening of a contingency) to elect a
majority of the board of directors or other managers of such corporation,
partnership or other entity are at the time owned, or the management of which is
otherwise controlled, directly or indirectly through one or more intermediaries,
or both, by such Person. Unless the context otherwise requires, each reference
to a Subsidiary herein shall be a reference to a Subsidiary of Borrower.

 

“Trademarks” means any trademark and servicemark rights, whether registered or
not, applications to register and registrations of the same and like
protections, and the entire goodwill of the business of Borrower connected with
and symbolized by such trademarks.

 

“Trading with the Enemy Act” means the foreign assets control regulations of the
United States Treasury Department (31 CFR, Subtitle B, Chapter V, as amended)
and any enabling legislation or executive order relating thereto.

 

“Transfer” is defined in Section 6.1.

 

“Unrestricted Subsidiary” means any Subsidiary formed by Borrower and designated
in writing by Borrower to Lender as an Unrestricted Subsidiary; provided that no
Unrestricted Subsidiary shall directly or indirectly benefit from any Advance or
other extension of credit made under this Agreement and if any Unrestricted
Subsidiary benefits directly or indirectly from any Advance or other extension
of credit made under this Agreement, it shall cease to be an Unrestricted
Subsidiary hereunder.

 

“USA PATRIOT Act” shall mean the Uniting and Strengthening America by Providing
Appropriate Tools Required To Intercept and Obstruct Terrorism Act of 2001,
Public Law 107-56, as the same has been, or shall hereafter be renewed,
extended, amended or replaced from time to time.

 

2. LOAN AND TERMS OF PAYMENT

 

2.1. Promise to Pay. Borrower hereby unconditionally promises to pay Lender the
outstanding principal amount of all Advances and accrued and unpaid interest
thereon as and when due in accordance with this Agreement.

 

12

 

 

(a) Availability. Subject to the terms and conditions of this Agreement, Lender
shall make Advances not exceeding $750,000. Amounts borrowed hereunder may be
repaid subject to the applicable terms hereof.

 

(b) Termination; Repayment. The Revolving Line terminates on the Revolving Line
Maturity Date, when the principal amount of all Advances, the accrued and unpaid
interest thereon, and all other Obligations relating to the Revolving Line shall
be immediately due and payable.

 

2.2. Overadvances. If, at any time, the sum of the outstanding principal amount
of all Advances exceeds the Revolving Line, Borrower shall immediately pay to
Lender in Cash such excess.

 

2.3. Payment of Interest on the Advances.

 

(a) Computation of Interest. Interest on the Advances and all fees payable
hereunder shall be computed on the basis of a 360-day year and the actual number
of days elapsed in the period during which such interest accrues. In computing
interest on any Advance, the date of the making of such Advance shall be
included and the date of payment shall be excluded; provided, however, that if
any Advance is repaid on the same day on which it is made, such day shall be
included in computing interest on such Advance.

 

(b) Interest; Payment. Each Advance shall bear interest on the outstanding
principal amount thereof from the date when made until paid in full at a rate
per annum equal to five percent (5%). Pursuant to the terms hereof, interest on
each Advance shall be paid in arrears on the Revolving Line Maturity Date.
Interest shall also be paid on the date of any prepayment of any Advance
pursuant to this Agreement for the portion of any Advance so prepaid and upon
payment (including prepayment) in full thereof.

 

(c) Default Rate. Upon the occurrence and during the continuance of an Event of
Default, Obligations shall bear interest at a rate per annum equal to seven
percent (7%) (the “Default Rate”). Payment or acceptance of the increased
interest provided in this Section 2.3(c) is not a permitted alternative to
timely payment and shall not constitute a waiver of any Event of Default or
otherwise prejudice or limit any rights or remedies of Lender.

 

(d) Late Fee. If the entire amount of a required principal payment under this
Agreement is not paid in full within ten (10) Business Days after the same is
due, Borrower shall pay to Lender, a late fee equal to five percent (5%) of the
required payment.

 

2.4. Fees. Borrower shall pay to Lender all Lender Expenses incurred through and
after the Effective Date, when due.

 

13

 

 

2.5. Payments; Application of Payments. All payments (including prepayments) to
be made by Borrower under any Loan Document shall be made in immediately
available funds in Dollars, without setoff or counterclaim, before 1:00 PM
(Florida time) on the date when due to Lender at the Payment Office. Payments of
principal and/or interest received after 1:00 PM (Florida time) are considered
received at the opening of business on the next Business Day. When a payment is
due on a day that is not a Business Day, the payment shall be due the next
Business Day, and additional fees or interest, as applicable, shall continue to
accrue until paid.

 

2.6. Voluntary Termination. Borrower shall have the right to terminate the
Revolving Line at any time upon not less than five (5) Business Day's prior
written notice to Lender of such termination, which notice shall specify the
effective date thereof, the outstanding amount of the Revolving Line to be
repaid upon termination, and the outstanding amount of other Obligations to be
paid upon termination. Upon termination of the Revolving Line and payment in
full of all outstanding Obligations, Borrower shall be relieved of its
obligations under this Agreement, including, but not limited to, its obligations
under Section 2.4 hereof.

 

3. CONDITIONS OF LOANS

 

3.1. Conditions Precedent to Initial Advance. Lender’s obligation to make the
initial Advance, which initial Advance shall not exceed $600,000, is subject to
the condition precedent that Lender shall have received, in form and substance
satisfactory to Lender in its sole discretion, such documents, and completion of
such other matters, as Lender may reasonably deem necessary or appropriate,
including, without limitation:

 

(a) duly executed original signatures to the Loan Documents;

 

(b) Borrower’s Operating Documents and a good standing certificate of Borrower
certified by the Secretary of State of the State of Delaware as of a date no
earlier than sixty (60) days prior to the Effective Date;

 

(c) duly executed original signatures to the completed Borrowing Resolutions for
Borrower;

 

(d) certified copies, dated as of a recent date, of bankruptcy, judgment and
lien searches, as Lender shall request, accompanied by written evidence
(including any UCC termination statements) that the Liens and judgments
indicated in any such search results either constitute Permitted Liens or have
been or, in connection with the initial Advance, will be terminated or released;

 

(e) the Perfection Certificate of Borrower, together with the duly executed
original signatures thereto;

 

(f) the Solvency Certificate, together with the duly executed original
signatures thereto; and

 

14

 

 

(g) a duly completed Schedule 3.1(g) containing the following information for
each creditor of the Borrower to be paid from the initial Advance:

 

i)the full legal name of the creditor;

 

ii)contact information;

 

iii)the amount to be paid;

 

iv)payment instructions; and

 

v)back-up documentation in support of the payment to be made (i.e., an invoice)

  

3.2. Conditions Precedent to all Advances. Lender’s obligations to make each
Advance, including the initial Advance, is subject to the following conditions
precedent:

 

(a) except as otherwise provided in Section 3.4(a), timely receipt of an
executed Notice of Borrowing;

 

(b) the representations and warranties in this Agreement shall be true,
accurate, and complete in all material respects on the date of the Notice of
Borrowing and on the Funding Date of each Advance; provided, however, that such
materiality qualifier shall not be applicable to any representations and
warranties that already are qualified or modified by materiality in the text
thereof; and provided, further, however, that those representations and
warranties expressly referring to a specific date shall be true, accurate and
complete in all material respects as of such date, and no Event of Default shall
have occurred and be continuing or result from the Advance;

 

(c) no Event of Default or Default shall have occurred and be continuing on such
date, or would exist after giving effect to the Advance requested to be made on
such date; provided, however that Lender, in its sole discretion, may continue
to make Advances notwithstanding the existence of an Event of Default or Default
and any Advances so made shall not be deemed a waiver of any such Event of
Default or Default; and

 

(d) there has not been a Material Adverse Change.

 

3.3. Covenant to Deliver. The Credit Parties agree to deliver to Lender each
item required to be delivered to Lender under this Agreement as a condition
precedent to any Advance. The Credit Parties expressly agree that an Advance
made prior to the receipt by Lender of any such item shall not constitute a
waiver by Lender of Borrower’s obligation to deliver such item, and the making
of any Advance in the absence of a required item shall be in Lender’s sole
discretion.

 



15

 

 

3.4. Procedures for Borrowing.

 

(a) Subject to the prior satisfaction of all other applicable conditions to the
making of an Advance set forth in this Agreement, each Advance shall be made
upon Borrower’s irrevocable written notice delivered to Lender in the form of a
Notice of Borrowing, each executed by a Responsible Officer of Borrower or his
or her designee. Any amount required to be paid as interest hereunder, or as
fees or other charges under this Agreement or any other agreement with Lender,
or with respect to any other Obligation, which shall become due, shall be deemed
a request for an Advance as of the date such payment is due, in the amount
required to pay in full such interest, fee, charge or Obligation under this
Agreement, or any other agreement with Lender and such request shall be
irrevocable.

 

(b) Each Notice of Borrowing must be received by Lender on a prior to 1:00 PM
(Florida time) on a Business Day that is at least one (1) Business Day prior to
the requested Funding Date, specifying: (1) the amount of the Advance which
amount shall be in a minimum amount of $20,000; (2) the requested Funding Date;
(3) the purpose of the Advance; and (4) a duly completed Schedule 3.1(g) listing
the information set forth in Section 3.1(g) above.

 

(c) The proceeds of all such Advances will then be made available by Lender and
paid to the creditor(s) of the Borrower listed on Schedule 3.1(g). Prior to
Lender making any such payments to creditor(s) of the Borrower, Borrower shall
inform such creditors that Lender will be making the payments directly to the
creditor(s) at the instruction of Borrower.

 

(d) For the avoidance of doubt, the Creditor Parties hereby acknowledge that all
Advances made pursuant to this Agreement, including the initial Advance, shall
be made directly to creditors of the Borrower and not to a Credit Party or any
Affiliate thereof. The Advances shall solely be used to satisfy accounts payable
of the Borrower incurred in the ordinary course of Borrower's business.

 

4. REPRESENTATIONS AND WARRANTIES

 

Borrower represents and warrants as follows:

 

4.1. Due Organization, Authorization; Power and Authority. Borrower is duly
existing and in good standing as a Registered Organization in its jurisdiction
of formation and is qualified and licensed to do business and is in good
standing in any jurisdiction in which the conduct of its business or its
ownership of property requires that it be qualified except where the failure to
do so could not reasonably be expected to have a material adverse effect on
Borrower’s business. In connection with this Agreement, Borrower has delivered
to Lender a completed certificate signed by Borrower, entitled “Perfection
Certificate”. Borrower represents and warrants to Lender that (a) Borrower’s
exact legal name is that indicated on the Perfection Certificate and on the
signature page hereof; (b) Borrower is an organization of the type and is
organized in the jurisdiction set forth in the Perfection Certificate; (c) the
Perfection Certificate accurately sets forth Borrower’s organizational
identification number or accurately states that Borrower has none; (d) the
Perfection Certificate accurately sets forth Borrower’s place of business, or,
if more than one, its chief executive office as well as Borrower’s mailing
address (if different than its chief executive office); (e) except as disclosed
on Schedule 4.1(e), Borrower (and each of its predecessors) has not, in the past
five (5) years, changed its jurisdiction of formation, organizational structure
or type, or any organizational number assigned by its jurisdiction; and (f) all
other information set forth on the Perfection Certificate pertaining to Borrower
and each of its Subsidiaries is accurate and complete (it being understood and
agreed that Borrower may from time to time update certain information in the
Perfection Certificate after the Effective Date to the extent permitted by one
or more specific provisions in this Agreement). If Borrower is not now a
Registered Organization but later becomes one, Borrower shall promptly notify
Lender of such occurrence and provide Lender with Borrower’s organizational
identification number.

 

16

 

 

The execution, delivery and performance by Borrower of the Loan Documents to
which it is a party have been duly authorized, and do not (i) conflict with any
of Borrower’s Operating Documents, (ii) contravene, conflict with, constitute a
default under or violate any material Requirement of Law, (iii) contravene,
conflict or violate any applicable order, writ, judgment, injunction, decree,
determination or award of any Governmental Authority by which Borrower or any of
its Subsidiaries or any of their property or assets may be bound or affected,
(iv) require any action by, filing, registration, or qualification with, or
Governmental Approval from, any Governmental Authority (except such Governmental
Approvals which have already been obtained and are in full force and effect, or
(v) constitute an event of default under any material agreement by which
Borrower is bound, other than those loan agreements that Borrower previously
entered into with MBF and RBL (which events of default have been waived by MBF
and RBL). Borrower is not in default under any agreement to which it is a party
or by which it is bound in which the default could reasonably be expected to
have a material adverse effect on Borrower’s business.

 

4.2. Ownership of Collateral. Each of the Credit Parties and its Subsidiaries is
the owner of, and has good and marketable title to or a valid leasehold interest
in, all of its respective assets, including, but not limited to, the Collateral,
and none of such assets are subject to any Lien other than a Permitted Lien.

 

The Collateral is not in the possession of any third party bailee (such as a
warehouse).

 

Borrower is the sole owner of the Intellectual Property which it owns or
purports to own except for (a) non-exclusive licenses granted to its customers
in the ordinary course of business, (b) over-the-counter software that is
commercially available to the public, and (c) material Intellectual Property
licensed to Borrower and noted on the Perfection Certificate. Each Patent which
it owns or purports to own and which is material to Borrower’s business is valid
and enforceable, and no part of the Intellectual Property which Borrower owns or
purports to own and which is material to Borrower’s business has been judged
invalid or unenforceable, in whole or in part. To the best of Borrower’s
knowledge, no claim has been made that any part of the Intellectual Property
violates the rights of any third party except to the extent such claim would not
reasonably be expected to have a material adverse effect on Borrower’s business.

 

17

 

 

Except as noted on the Perfection Certificate, Borrower is not a party to, nor
is it bound by, any Restricted License.

 

4.3. Environmental Compliance. Borrower is in compliance with all applicable
Environmental Laws. There are no claims, liabilities, Liens, investigations,
litigation, administrative proceedings, whether pending or threatened, or
judgments or orders relating to any Hazardous Materials asserted or threatened
against Borrower or relating to any real property currently or formerly owned,
leased or operated by Borrower.

 

4.4. Litigation. There are no actions, or proceedings to the knowledge of the
Borrower, threatened in writing, at law, in equity, in arbitration or before any
Governmental Authority, by or against the Borrower or any of its Subsidiaries or
against any of their properties or revenues that (a) purport to affect or
pertain to this Agreement or any other Loan Document, or any of the transactions
contemplated hereby, or (b) either individually or in the aggregate, if
determined adversely, are reasonably likely to result in a Material Adverse
Change.

 

4.5. Financial Statements; Financial Condition. All consolidated financial
statements for Borrower and any of its Subsidiaries delivered to Lender fairly
present in all material respects Borrower’s consolidated financial condition and
Borrower’s consolidated results of operations. There has not been any material
adverse change in Borrower’s consolidated financial condition since the date of
the most recent financial statements submitted to Lender.

 

4.6. Solvency. After giving effect to the transactions contemplated hereby, (a)
the Borrower is solvent and able to pay its debts and other liabilities,
contingent obligations and other commitments as they mature in the normal course
of business, and (b) the fair salable value of Borrower’s assets exceeds the
fair value of its liabilities, including those incurred pursuant to this
Agreement. After giving effect to the transactions contemplated hereby, Borrower
(a) is not left with unreasonably small capital in relation to the business in
which it is engaged and (b) has not incurred and does not believe it will incur
debts beyond its ability to pay such debts, as they become due. In executing
this Agreement, none of the Credit Parties intends to hinder, delay or defraud
either present or future creditors to which one or more of the Credit Parties
may become indebted, including, but not limited to, the Lender.

 

4.7. Regulatory Compliance. Borrower is not an “investment company” under the
Investment Company Act of 1940, as amended. Borrower is not engaged as one of
its important activities in extending credit for margin stock (under Regulations
X, T and U of the Federal Reserve Board of Governors). Borrower has complied in
all material respects with the Federal Fair Labor Standards Act. Neither
Borrower nor any of its Subsidiaries is a “holding company” or an “affiliate” of
a “holding company” or a “subsidiary company” of a “holding company” as each
term is defined and used in the Public Utility Holding Company Act of 2005.
Borrower has not violated any laws, ordinances or rules, the violation of which
could reasonably be expected to have a material adverse effect on its business.
None of Borrower’s or any of its Subsidiaries’ properties or assets has been
used by Borrower or any Subsidiary or, to the best of Borrower’s knowledge, by
previous Persons, in disposing, producing, storing, treating, or transporting
any hazardous substance other than legally. Borrower and each of its
Subsidiaries have obtained all consents, approvals and authorizations of, made
all declarations or filings with, and given all notices to, all Government
Authorities that are necessary to continue their respective businesses as
currently conducted.

 

18

 

 

4.8. Investments. Borrower does not own any stock, partnership interest or other
equity securities except for Permitted Investments.

 

4.9. Tax Returns and Payments; Pension Contributions. Borrower may defer payment
of any contested taxes, provided that Borrower (a) in good faith contests its
obligation to pay the taxes by appropriate proceedings promptly and diligently
instituted and conducted, (b) notifies Lender in writing of the commencement of,
and any material development in, the proceedings, (c) takes proper reserves, and
(d) posts bonds or takes any other steps required to prevent the governmental
authority levying such contested taxes from obtaining a Lien upon any of the
Collateral that is other than a “Permitted Lien.” Borrower is unaware of any
claims or adjustments proposed for any of Borrower’s prior tax years which could
result in additional taxes becoming due and payable by Borrower. Borrower has
paid all amounts necessary to fund all present pension, profit sharing and
deferred compensation plans in accordance with their terms, and Borrower has not
withdrawn from participation in, and has not permitted partial or complete
termination of, or permitted the occurrence of any other event with respect to,
any such plan which could reasonably be expected to result in any liability of
Borrower, including any liability to the Pension Benefit Guaranty Corporation or
its successors or any other governmental agency.

 

4.10. Use of Proceeds. Borrower shall use the proceeds of the Advances solely as
working capital and to fund its general business requirements and not for
personal, family, household or agricultural purposes.

 

4.11. Anti-Terrorism; Trading with the Enemy. Neither Borrower nor any
Subsidiary of Borrower is in violation of any Anti-Terrorism Law or engages in
or conspires to engage in any transaction that evades or avoids, or has the
purpose of evading or avoiding, or attempts to violate, any of the prohibitions
set forth in any Anti-Terrorism Law. Neither Borrower nor any Subsidiary of
Borrower, or, to Borrowers’ knowledge, their respective agents acting or
benefiting in any capacity in connection with the Advances or other transactions
hereunder, is any of the following (each a “Blocked Person”): (i) a Person that
is listed in the annex to, or is otherwise subject to the provisions of, the
Executive Order No. 13224; a Person owned or controlled by, or acting for or on
behalf of, any Person that is listed in the annex to, or is otherwise subject to
the provisions of, the Executive Order No. 13224; a Person or entity with which
any Lender is prohibited from dealing or otherwise engaging in any transaction
by any Anti-Terrorism Law; a Person or entity that commits, threatens or
conspires to commit or supports “terrorism” as defined in the Executive Order
No. 13224; a Person or entity that is named as a “specially designated national”
on the most current list published by the U.S. Treasury Department Office of
Foreign Asset Control at its official website or any replacement website or
other replacement official publication of such list; or a Person or entity who
is affiliated or associated with a Person or entity listed above. Neither any
Borrower or, to the knowledge of any Borrower, any of its agents acting in any
capacity in connection with the Advances or other transactions hereunder (i)
conducts any business or engages in making or receiving any contribution of
funds, goods or services to or for the benefit of any Blocked Person, or (ii)
deals in, or otherwise engages in any transaction relating to, any property or
interests in property blocked pursuant to the Executive Order No. 13224. Neither
Borrower has engaged, nor does it intend to engage, in any business or activity
prohibited by the Trading with the Enemy Act.

 



19

 

 

4.12. Full Disclosure. The reports, financial statements, certificates or other
written information when furnished by a Credit Party to Lender in connection
with the negotiation of this Agreement or delivered hereunder (as modified or
supplemented by other information when so furnished), taken as a whole, did not
contain any material misstatement of fact or omit to state any material fact
necessary to make the statements therein, in light of the circumstances under
which they were made, not materially misleading.

 

4.13. Security Documents. The Security Documents create valid security interests
in, and Liens on, the Collateral purported to be covered thereby. Except as set
forth in the Security Documents, such security interests and Lien are currently
perfected security interests and Liens, prior to all other Liens other than
Permitted Liens.

 

5. AFFIRMATIVE COVENANTS

 

Borrower shall do all of the following:

 

5.1. Government Compliance. Maintain its and all its Subsidiaries’ legal
existence and good standing in their respective jurisdictions of formation and
maintain qualification in each jurisdiction in which the failure to so qualify
would reasonably be expected to have a material adverse effect on Borrower’s
business or operations. Borrower shall comply, and have each Subsidiary comply,
with all laws, ordinances and regulations to which it is subject, noncompliance
with which could have a material adverse effect on Borrower’s business.

 

5.2. Financial Statements, Reports, Certificates. Deliver to Lender:

 

(a) Quarterly Financial Statement. Within thirty (30) days of the end of the
first fiscal quarter of 2013, quarterly internally prepared financial statements
of the Borrower, which shall, in each case, include a balance sheet, as at the
end of such fiscal quarter, and related statements of income and cash flows, to
be received and prepared in accordance with GAAP, consistently applied, subject
to year-end adjustments (the “Quarterly Financial Statements”);

 

(b) Quarterly Compliance Certificate. Together with reporting referred to in
sub-clause (a) a duly completed Compliance Certificate signed by a Responsible
Officer, certifying that Borrower was in full compliance with all of the terms
and conditions of this Agreement, and setting forth calculations showing
compliance with the financial covenants set forth in this Agreement and such
other information as Lender shall reasonably request;

 

20

 

 

(c) Legal Action Notice. A prompt report of any legal actions pending or
threatened in writing against Borrower or any of its Subsidiaries that could
result in damages or costs to Borrower or any of its Subsidiaries of,
individually or in the aggregate, Fifty Thousand Dollars ($50,000) or more;

 

(d) Intellectual Property Notice. Prompt written notice of (i) any material
change in the composition of the Intellectual Property, (ii) the registration of
any copyright, patent or trademark, including any subsequent ownership right of
Borrower in or to any copyright, patent or trademark not previously disclosed in
writing to Lender, and (iii) Borrower’s knowledge of an event that could
reasonably be expected to materially and adversely affect the value of the
Intellectual Property; and

 

(e) Other Financial Information. Budgets, sales projections, operating plans and
other financial information reasonably requested by Lender.

 

5.3. Taxes; Pensions; Withholding. File, and require each of its Subsidiaries to
file, all required tax returns and reports and pay, and require each of its
Subsidiaries to pay, all foreign, federal, state and local taxes, assessments,
deposits and contributions owed by Borrower and each of its Subsidiaries, except
for deferred payment of any taxes contested pursuant to the terms of Section 4.9
hereof, and shall deliver to Lender, on demand, appropriate certificates
attesting to such payments, and pay all amounts necessary to fund all present
pension, profit sharing and deferred compensation plans in accordance with their
terms.

 

In the event any payments are received by Lender from Borrower pursuant to this
Agreement, such payments will be made subject to applicable withholding for any
taxes, levies, fees, deductions, withholding, restrictions or conditions of any
nature whatsoever. Notwithstanding the foregoing, if at any time any
Governmental Authority, applicable law, regulation or international agreement
requires Borrower to make any such deduction or withholding from any such
payment or other sum payment hereunder to Lender, the amount due from Borrower
with respect to such payment or other sum payable hereunder will be increased to
the extent necessary to ensure that, after the making of such required deduction
or withholding, Lender receives a net sum equal to the sum which it would have
received had no deductions or withholding been required, and Borrower shall pay
the full amount deducted or withheld to the relevant Governmental Authority.
Borrower will, upon request, furnish Lender with proof satisfactory to Lender
indicating that Borrower has made such withholding payment; provided, however,
that Borrower need not make any withholding payment if the amount or validity of
such withholding payment is contested in good faith by appropriate proceedings
and as to which payment in full is bonded or reserved against by Borrower. The
agreements and obligations of Borrower contained in this provision shall survive
the termination of this Agreement.

 

5.4. Insurance. Keep its business and the Collateral insured for risks and in
amounts standard for companies in Borrower’s industry and location and as Lender
may reasonably request. Insurance policies shall be in a form, with companies,
and in amounts that are reasonably satisfactory to Lender. At Lender’s request,
Borrower shall deliver certified copies of policies and evidence of all premium
payments. If Borrower fails to obtain insurance as required under this
Section 5.4 or to pay any amount or furnish any required proof of payment to
third persons and Lender, Lender may make all or part of such payment or obtain
such insurance policies required in this Section 5.4, and take any action under
the policies Lender deems prudent.

 

21

 

 

5.5. Protection and Registration of Intellectual Property Rights.

 

(a) (i) Protect, defend and maintain the validity and enforceability of its
Intellectual Property; (ii) promptly advise Lender in writing of material
infringements of its Intellectual Property; and (iii) not allow any Intellectual
Property material to Borrower’s business to be abandoned, forfeited or dedicated
to the public without Lender’s written consent.

 

(b) Provide written notice to Lender within thirty days of entering or becoming
bound by any Restricted License (other than over-the-counter software that is
commercially available to the public).

 

5.6. Access to Borrower's Books. Allow Lender, or its agents, at reasonable
times, on five (5) Business Day’s notice (provided no notice is required if and
Event of Default has occurred and is continuing), to inspect and copy Borrower’s
Books.

 

5.7. Formation or Acquisition of Subsidiaries. At the time that Borrower or any
Guarantor forms any direct or indirect Subsidiary or acquires any direct or
indirect Subsidiary after the Effective Date and provided such Subsidiary is not
an Unrestricted Subsidiary, Borrower and such Guarantor shall (a) cause such new
Subsidiary to provide to Lender a joinder to the Loan Agreement to cause such
Subsidiary to become a co-borrower hereunder or Guarantor, together with such
appropriate financing statements and/or control agreements, all in form and
substance satisfactory to Lender (including being sufficient to grant Lender a
first priority Lien (subject to Permitted Liens) in and to the assets of such
newly formed or acquired Subsidiary), (b) provide to Lender appropriate
certificates and powers and financing statements, pledging all of the direct or
beneficial ownership interest in such new Subsidiary, in form and substance
satisfactory to Lender, and (c) provide to Lender all other documentation in
form and substance satisfactory to Lender, including one or more opinions of
counsel satisfactory to Lender, which in its opinion is appropriate with respect
to the execution and delivery of the applicable documentation referred to above.
Any document, agreement, or instrument executed or issued pursuant to this
Section 5.7 shall be a Loan Document.

 

5.8. Environmental Compliance. Comply in all material respects with all
Environmental Laws. Not suffer, cause or permit any disposal of Hazardous
Materials at any property owned, leased or operated by Borrower or any
Subsidiary except in accordance with applicable Environmental Laws. Promptly
notify Lender in the event of the disposal of any Hazardous Materials in
violation of any Environmental Law in any material respect at any property
owned, leased or operated by Borrower or any of its Subsidiaries, or in the
event of any release, or threatened release, of a Hazardous Materials in
violation of any Environmental Law in any material respect from any such
property. Deliver promptly to Lender copies of any material documents received
from the United States Environmental Protection Agency or any state, provincial,
county or municipal environmental or health agency concerning a violation or
alleged violation by Borrower or any Subsidiary of any Environmental Law.

 

22

 

 

5.9. Further Assurances. Execute any further instruments and take further action
as Lender reasonably requests to perfect or continue Lender’s Lien in the
Collateral or to affect the purposes of this Agreement. Deliver to Lender,
within five (5) days after the same are sent or received, copies of all
correspondence, reports, documents and other filings with any Governmental
Authority regarding compliance with or maintenance of Governmental Approvals or
Requirements of Law or that could reasonably be expected to have a material
effect on any of the Governmental Approvals or otherwise on the operations of
Borrower or any of its Subsidiaries.

 

6. NEGATIVE COVENANTS

 

Borrower shall not do any of the following without Lender’s prior written
consent:

 

6.1. Dispositions. Convey, sell, lease, transfer, assign, or otherwise dispose
of (collectively, “Transfer”), or permit any of its Subsidiaries to Transfer,
all or any part of its business or property, except for Transfers (a) of
Inventory in the ordinary course of business; (b) of worn-out or obsolete
Equipment; and (c) in connection with Permitted Liens and Permitted Investments.

 

6.2. Changes in Business, Management, Control, or Business Locations.

 

(a) Engage in or permit any of its Subsidiaries to engage in any business other
than the businesses currently engaged in by Borrower and such Subsidiary, as
applicable, or reasonably related thereto; (b) liquidate or dissolve; (c) permit
or suffer any Change in Control or (d) have a change in any member of senior
management of Borrower unless Lender has been provided prior written notice of
such change and such new member of senior management is reasonably acceptable to
Lender.

 

6.3. Mergers or Acquisitions. Merge or consolidate, or permit any of its
Subsidiaries to merge or consolidate, with any other Person, or acquire, or
permit any of its Subsidiaries to acquire, all or substantially all of the
capital stock or property of another Person. A Subsidiary may merge or
consolidate into another Subsidiary or into Borrower.

 

6.4. Indebtedness. Create, incur, assume, or be liable for any Indebtedness, or
permit any Subsidiary to do so, other than Permitted Indebtedness.

 

6.5. Encumbrance. Create, incur, allow, or suffer any Lien on any of the
Collateral other than Permitted Liens.

 

23

 

 

6.6. Distributions; Investments.

 

(a) Pay any dividends or make any distribution or payment or redeem, retire or
purchase any capital stock provided that (i) Borrower may convert any of its
convertible securities into other securities pursuant to the terms of such
convertible securities or otherwise in exchange thereof, (ii) Borrower may pay
dividends solely in common stock and (iii) Borrower may make dividends or make
any distribution or payment or redeem, retire or purchase any capital stock, so
long as no Default or Event of Default has occurred and is continuing or would
result from such dividend or distribution or payment or redemption, retirement
or purchase of capital stock; or

 

(b) directly or indirectly make any Investment other than Permitted Investments,
or permit any of its Subsidiaries to do so.

 

6.7. Transactions with Affiliates. Directly or indirectly enter into or permit
to exist any material transaction with any Affiliate of Borrower, except for
transactions that are in the ordinary course of Borrower’s business, upon fair
and reasonable terms that are no less favorable to Borrower than would be
obtained in an arm’s length transaction with a non-affiliated Person.

 

6.8. Subordinated Debt. (a) Make or permit any payment on any Subordinated Debt,
except under the terms of the subordination, intercreditor, or other similar
agreement to which such Subordinated Debt is subject, or (b) amend any provision
in any document relating to the Subordinated Debt which would increase the
amount thereof or adversely affect the subordination thereof to Obligations owed
to Lender.

 

6.9. Compliance. Become an “investment company” or a company controlled by an
“investment company”, under the Investment Company Act of 1940, as amended, or
undertake as one of its important activities extending credit to purchase or
carry margin stock (as defined in Regulation U of the Board of Governors of the
Federal Reserve System), or use the proceeds of any Advance for that purpose;
fail to meet the minimum funding requirements of ERISA, permit a Reportable
Event or Prohibited Transaction, as defined in ERISA, to occur; fail to comply
with the Federal Fair Labor Standards Act or violate any other law or
regulation, if the violation could reasonably be expected to have a material
adverse effect on Borrower’s business, or permit any of its Subsidiaries to do
so; withdraw or permit any Subsidiary to withdraw from participation in, permit
partial or complete termination of, or permit the occurrence of any other event
with respect to, any present pension, profit sharing and deferred compensation
plan which could reasonably be expected to result in any liability of Borrower,
including any liability to the Pension Benefit Guaranty Corporation or its
successors or any other governmental agency.

 

7. EVENTS OF DEFAULT

 

Any one of the following shall constitute an event of default (an “Event of
Default”) under this Agreement:

 

7.1. Payment Default. Borrower fails to (a) make any payment of principal or
interest on any Advance on its due date, or (b) pay any other Obligations within
three (3) Business Days after such Obligations are due and payable (which three
(3) Business Day cure period shall not apply to payments due on the Revolving
Line Maturity Date). During the cure period, the failure to make or pay any
payment specified under clause (a) or (b) hereunder is not an Event of Default
(but no Advance will be made during the cure period);

 

24

 

 

7.2. Covenant Default.

 

(a) A Credit Party fails or neglects to perform any obligation in Section 5 or
violates any covenant in Section 6; or

 

(b) A Credit Party fails or neglects to perform, keep, or observe any other
term, provision, condition, covenant or agreement contained in this Agreement or
any Loan Documents, and as to any default (other than those specified in this
Section 7) under such other term, provision, condition, covenant or agreement
that can be cured, has failed to cure the default within fourteen (14) days
after written notice of the occurrence thereof. Cure periods provided under this
section shall not apply to covenants set forth in clause (a) above;

 

7.3. Material Adverse Change. A Material Adverse Change occurs;

 

7.4. Attachment; Levy; Restraint on Business.

 

(a) (i) The service of process, by trustee or similar process, attaching to any
funds of Borrower or of any entity under the control of Borrower (including a
Subsidiary) on deposit or otherwise maintained with Lender or any Lender
Affiliate, or (ii) a notice of lien or levy is filed against any of Borrower’s
assets by any government agency, and the same under subclauses (i) and (ii)
hereof are not, within ten (10) days after the occurrence thereof, discharged or
stayed (whether through the posting of a bond or otherwise); provided, however,
no Advances shall be made during any ten (10) day cure period; or

 

(b) (i) any material portion of Borrower’s assets is attached, seized, levied
on, or comes into possession of a trustee or receiver, or (ii) any court order
enjoins, restrains, or prevents Borrower from conducting any material part of
its business;

 

7.5. Insolvency. (a) Borrower is unable to pay its debts (including trade debts)
as they become due or otherwise becomes insolvent; (b) Borrower begins an
Insolvency Proceeding; or (c) an Insolvency Proceeding is begun against Borrower
and not dismissed or stayed within sixty (60) days (but no Advances shall be
made while of any of the conditions described in clause (a) exist and/or until
any Insolvency Proceeding is dismissed);

 

7.6. Other Agreements. There is, under any agreement to which a Credit Party is
a party with a third party or parties, (a) any default resulting in a right by
such third party or parties, whether or not exercised, to accelerate the
maturity of any Indebtedness in an amount individually or in the aggregate in
excess of One Hundred Thousand Dollars ($100,000); or (b) any default by a
Credit Party, the result of which could have a Material Adverse Effect;
provided, however, that the Event of Default under this Section 7.6 caused by
the occurrence of a default under such other agreement shall be cured or waived
for purposes of this Agreement upon Lender receiving written notice from the
party asserting such default of such cure or waiver of the default under such
other agreement, if at the time of such cure or waiver under such other
agreement (x) Lender has not declared an Event of Default under this Agreement
and/or exercised any rights with respect thereto; (y) any such cure or waiver
does not result in an Event of Default under any other provision of this
Agreement or any Loan Document; and (z) in connection with any such cure or
waiver under such other agreement, the terms of any agreement with such third
party are not modified or amended in any manner which could in the good faith
judgment of Lender be materially less advantageous to Borrower or any Guarantor.

 

25

 

 

7.7. Judgments. One or more final judgments, orders, or decrees for the payment
of money in an amount, individually or in the aggregate, of at least Two Hundred
Fifty Thousand Dollars ($250,000) (not covered by independent third-party
insurance as to which liability has been accepted by such insurance carrier)
shall be rendered against Borrower and the same are not, within ten (10) days
after the entry thereof, discharged or execution thereof stayed or bonded
pending appeal, or such judgments are not discharged prior to the expiration of
any such stay (provided that no Advances will be made prior to the discharge,
stay, or bonding of such judgment, order, or decree);

 

7.8. Misrepresentations. A Credit Party or any Person acting for a Credit Party
makes any material representation, warranty, or other statement now or later in
this Agreement, any Loan Document or in any writing delivered to Lender or to
induce Lender to enter this Agreement or any Loan Document, and such material
representation, warranty, or other statement is incorrect in any material
respect when made;

 

7.9. Subordinated Debt. Any document, instrument, or agreement evidencing any
Subordinated Debt shall for any reason be revoked or invalidated or otherwise
cease to be in full force and effect, any Person shall be in breach thereof or
contest in any manner the validity or enforceability thereof or deny that it has
any further liability or obligation thereunder, or the Obligations shall for any
reason be subordinated or shall not have the priority contemplated by this
Agreement;

 

7.10. Guaranty. (a) The Guaranty terminates or ceases for any reason to be in
full force and effect; (b) any Guarantor does not perform any obligation or
covenant under a Guaranty; (c) any circumstance described in Sections 7.3, 7.4,
7.5, 7.7, or 7.8 occurs with respect to any Guarantor, or (d) the liquidation,
winding up, or termination of existence of any Guarantor; or (e) (i) a material
impairment in the perfection or priority of Lender’s Lien in the Collateral
provided by Guarantor or in the value of such Collateral or (ii) a material
adverse change in the general affairs, management, results of operation,
condition (financial or otherwise) or the prospect of repayment of the
Obligations occurs with respect to any Guarantor;

 

7.11. Lender Group. Borrower or any of its Subsidiaries defaults under any
agreement (other than any Loan Document) with Lender or any of its Affiliates;
or

 

26

 

 

7.12. Governmental Approvals. Any Governmental Approval shall have been revoked,
rescinded, suspended, modified in an adverse manner or not renewed in the
ordinary course for a full term or has caused or could reasonably be expected to
cause, a Material Adverse Change, or materially adversely affects the legal
qualifications of Borrower or any of its Subsidiaries to hold such Governmental
Approval in any applicable jurisdiction and such revocation, rescission,
suspension, modification or non-renewal could reasonably be expected to
materially affect the status of or legal qualifications of Borrower or any of
its Subsidiaries to hold any Governmental Approval in any other jurisdiction.

 

8. LENDER’S RIGHTS AND REMEDIES

 

8.1. Rights and Remedies. While an Event of Default occurs and continues beyond
any applicable cure period, Lender may, upon written notice to Borrower, do any
or all of the following:

 

(a) declare all Obligations immediately due and payable (but if an Event of
Default described in Section 7.5 occurs all Obligations are immediately due and
payable without any action by Lender);

 

(b) stop advancing money or extending credit for Borrower’s benefit under this
Agreement or under any other agreement between Borrower and Lender;

 

(c) [Reserved]

 

(d) [Reserved]

 

(e) apply to the Obligations any (i) balances and deposits of a Credit Party it
holds, or (ii) any amount held by Lender owing to or for the credit or the
account of Borrower;

 

(f) ship, reclaim, recover, store, finish, maintain, repair, prepare for sale,
advertise for sale, and sell the Collateral;

 

(g) demand and receive possession of Borrower’s Books; and

 

(h) exercise all rights and remedies available to Lender under the Loan
Documents or at law or equity, including all remedies provided under the Code
(including disposal of the Collateral pursuant to the terms thereof).

 

8.2. [Reserved]

 

8.3. Protective Payments. If Borrower fails to obtain the insurance called for
by Section 5.4 or fails to pay any premium thereon or fails to pay any other
amount which Borrower is obligated to pay under this Agreement or any other Loan
Document, Lender may obtain such insurance or make such payment, and all amounts
so paid by Lender are Lender Expenses and immediately due and payable, bearing
interest at the then highest rate applicable to the Obligations, and secured by
the Collateral. Lender will make reasonable efforts to provide Borrower with
notice of Lender obtaining such insurance at the time it is obtained or within a
reasonable time thereafter. No payments by Lender are deemed an agreement to
make similar payments in the future or Lender’s waiver of any Event of Default.

 

27

 

 

8.4. Application of Payments and Proceeds upon Default. If an Event of Default
has occurred and is continuing beyond any applicable cure period, Lender may
apply any funds in its possession, whether from Borrower account balances,
payments, proceeds realized as the result of any disposition of the Collateral,
or otherwise, to the Obligations in such order as Lender shall determine in its
sole discretion. Any surplus shall be paid to Borrower or other Persons legally
entitled thereto; Borrower shall remain liable to Lender for any deficiency. If
Lender, in its good faith business judgment, directly or indirectly enters into
a deferred payment or other credit transaction with any purchaser at any sale of
Collateral, Lender shall have the option, exercisable at any time, of either
reducing the Obligations by the principal amount of the purchase price or
deferring the reduction of the Obligations until the actual receipt by Lender of
cash therefor.

 

8.5. No Waiver; Remedies Cumulative. Lender’s failure, at any time or times, to
require strict performance by Borrower of any provision of this Agreement or any
other Loan Document shall not waive, affect, or diminish any right of Lender
thereafter to demand strict performance and compliance herewith or therewith. No
waiver hereunder shall be effective unless signed by the party granting the
waiver and then is only effective for the specific instance and purpose for
which it is given. Lender’s rights and remedies under this Agreement and the
other Loan Documents are cumulative. Lender has all rights and remedies provided
under the Code, by law, or in equity. Lender’s exercise of one right or remedy
is not an election and shall not preclude Lender from exercising any other
remedy under this Agreement or other remedy available at law or in equity, and
Lender’s waiver of any Event of Default is not a continuing waiver. Lender’s
delay in exercising any remedy is not a waiver, election, or acquiescence.

 

8.6. [Reserved]

 

8.7. Borrower Liability. To the extent there is more than one Borrower, any
Borrower may, acting singly, request Advances hereunder. Each Borrower hereby
appoints the other as agent for the other for all purposes hereunder, including
with respect to requesting Advances hereunder. Each Borrower hereunder shall be
jointly and severally obligated to repay all Advances made hereunder, regardless
of which Borrower actually receives said Advance, as if each Borrower hereunder
directly received all Advances. Each Borrower waives (a) any suretyship defenses
available to it under the Code or any other applicable law, and (b) any right to
require Lender to: (i) proceed against any Borrower or any other person;
(ii) proceed against or exhaust any security; or (iii) pursue any other remedy.
Lender may exercise or not exercise any right or remedy it has against any
Borrower or any security it holds (including the right to foreclose by judicial
or non-judicial sale) without affecting any Borrower’s liability.
Notwithstanding any other provision of this Agreement or other related document,
until the Obligations are paid in full in cash and all commitments to extend
credit are irrevocably terminated each Borrower irrevocably waives all rights
that it may have at law or in equity (including, without limitation, any law
subrogating Borrower to the rights of Lender under this Agreement) to seek
contribution, indemnification or any other form of reimbursement from any other
Borrower, or any other Person now or hereafter primarily or secondarily liable
for any of the Obligations, for any payment made by Borrower with respect to the
Obligations in connection with this Agreement or otherwise and all rights that
it might have to benefit from, or to participate in, any security for the
Obligations as a result of any payment made by Borrower with respect to the
Obligations in connection with this Agreement or otherwise. Any agreement
providing for indemnification, reimbursement or any other arrangement prohibited
under this Section shall be null and void. If any payment is made to a Borrower
in contravention of this Section, such Borrower shall hold such payment in trust
for Lender and such payment shall be promptly delivered to Lender for
application to the Obligations, whether matured or unmatured.

 

28

 

 

9. NOTICES

 

All notices, consents, requests, approvals, demands, or other communication by
any party to this Agreement or any other Loan Document must be in writing and
shall be deemed to have been validly served, given, or delivered: (a) upon the
earlier of actual receipt and three (3) Business Days after deposit in the U.S.
mail, first class, registered or certified mail return receipt requested, with
proper postage prepaid; (b) upon transmission, when sent by electronic mail or
facsimile transmission; (c) one (1) Business Day after deposit with a reputable
overnight courier with all charges prepaid; or (d) when delivered, if
hand-delivered by messenger, all of which shall be addressed to the party to be
notified and sent to the address, facsimile number, or email address indicated
below. Lender or Borrower may change its mailing or electronic mail address or
facsimile number by giving the other party written notice thereof in accordance
with the terms of this Section 9.

 



  If to Borrower: Unified Payments, LLC     3363 NE 163rd Street     Suite 705  
  North Miami Beach, Florida 33160     Attn: Oleg Firer     Fax: 786-272-0696  
  Email:  ofirer@unifiedpayments.com           With a copy to:  Steven Wolberg,
Esq.     Fax: 617-663-6269     Email: swolberg@unifiedpayments.com           If
to Lender: Net Element International Inc.     1450 S. Miami Avenue     Miami,
Florida 33130     Attn: Jonathan New     Fax:   305-507-8808     Email:
jn@netelement.com



  





29

 

 

  With a copy to: Bilzin Sumberg Baena Price & Axelrod LLP     1450 Brickell
Avenue     Suite 2300     Miami, FL 33131     Attn: Serge Pavluk, Esq.    
Fax:   (305) 351-2253     Email: spavluk@bilzin.com

  

10. CHOICE OF LAW, VENUE, JURY TRIAL WAIVER, AND JUDICIAL REFERENCE

 

This Agreement and the other Loan Documents shall be governed by and construed
in accordance with the laws of the State of Florida applied to contracts to be
performed wholly within the State of Florida. Any judicial proceeding brought by
Lender against Borrower with respect to any of the Obligations, this Agreement
or any other Loan Document or related agreement may be brought in any court of
competent jurisdiction in the County of Miami-Dade, State of Florida, United
States of America, and, by execution and delivery of this Agreement, Borrower
accepts for itself and in connection with its properties, generally and
unconditionally, the non-exclusive jurisdiction of the aforesaid courts in
connection with any such judicial proceeding brought by Lender against Borrower,
and irrevocably agrees to be bound by any judgment rendered thereby in
connection with this Agreement. Borrower hereby waives personal service of any
and all process upon it and consents that all such service of process may be
made by registered mail (return receipt requested) directed to Borrower at its
address set forth in Section 9 and service so made shall be deemed completed
five (5) days after the same shall have been so deposited in the mails of the
United States of America. Nothing herein shall affect the right to serve process
in any manner permitted by law or shall limit the right of Lender to bring
proceedings against Borrower in the courts of any other jurisdiction. Borrower
waives any objection to jurisdiction and venue of any action instituted
hereunder and shall not assert any defense based on lack of jurisdiction or
venue or based upon forum non conveniens. Any judicial proceeding by Borrower
against Lender involving, directly or indirectly, any matter or claim in any way
arising out of, related to or connected with this Agreement or any related
agreement, shall be brought only in a federal or state court located in the
County of Miami-Dade, State of Florida.

 

TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, BORROWER AND LENDER EACH
WAIVE THEIR RIGHT TO A JURY TRIAL OF ANY CLAIM OR CAUSE OF ACTION ARISING OUT OF
OR BASED UPON THIS AGREEMENT, THE LOAN DOCUMENTS OR ANY CONTEMPLATED
TRANSACTION, INCLUDING CONTRACT, TORT, BREACH OF DUTY AND ALL OTHER CLAIMS. THIS
WAIVER IS A MATERIAL INDUCEMENT FOR BOTH PARTIES TO ENTER INTO THIS AGREEMENT.
EACH PARTY HAS REVIEWED THIS WAIVER WITH ITS COUNSEL.

 

30

 

 

11. GENERAL PROVISIONS

 

11.1. Successors and Assigns. This Agreement binds and is for the benefit of the
successors and permitted assigns of each party. Borrower may not assign this
Agreement or any rights or obligations under it without Lender’s prior written
consent (which may be granted or withheld in Lender’s discretion). Lender has
the right, without the consent of or notice to Borrower, to sell, transfer,
assign, negotiate, or grant participation in all or any part of, or any interest
in, Lender’s obligations, rights, and benefits under this Agreement and the
other Loan Documents.

 

11.2. Indemnification.

 

(a) Borrower shall indemnify Lender and its officers, directors, Affiliates,
employees and agents from and against any and all liabilities, obligations,
losses, damages, penalties, actions, judgments, suits, costs, expenses and
disbursements of any kind or nature whatsoever (including, without limitation,
reasonable fees and disbursements of counsel) which may be imposed on, incurred
by, or asserted against Lender in any litigation, proceeding or investigation
instituted or conducted by any governmental agency or instrumentality or any
other Person with respect to any aspect of, or any transaction contemplated by,
or referred to in, or any matter related to, this Agreement or the other Loan
Documents, whether or not Lender is a party thereto, except to the extent that
any of the foregoing is caused by the gross negligence or willful misconduct of
the party being indemnified (as determined by a court of competent jurisdiction
in a final and non-appealable judgment).

 

(b) Borrower shall indemnify Lender and its officers, directors, Affiliates,
employees and agents from and against any and all liabilities, obligations,
losses, damages, penalties, actions, judgments, suits, costs, expenses and
disbursements of any kind or nature whatsoever (including, without limitation,
reasonable fees and disbursements of counsel) which may be imposed on, incurred
by, or asserted against Lender (i) under or on account of Borrower’s violation
of any applicable Environmental Laws, including, without limitation, the
assertion of any Lien thereunder and/or (ii) with respect to any discharge of
Hazardous Materials, the presence of any Hazardous Materials affecting real
property owned or leased by Borrower, whether or not the same originates or
emerges from such real property or any contiguous real estate. Borrower’s
obligations under this sub-section shall arise upon the discovery of the
presence of any Hazardous Material at any real property owned or leased by
Borrower, whether or not any federal, state, or local environmental agency has
taken or threatened any action in connection with the presence of any Hazardous
Materials.

 

11.3. Time of Essence. Time is of the essence for the performance of all
Obligations in this Agreement.

 

11.4. Severability of Provisions. Each provision of this Agreement is severable
from every other provision in determining the enforceability of any provision.

 

11.5. Correction of Loan Documents. Lender may correct patent errors and fill in
any blanks in the Loan Documents consistent with the agreement of the parties so
long as Lender provides Borrower with written notice of such correction and
allows Borrower at least ten (10) days to object to such correction. In the
event of such objection, such correction shall not be made except by an
amendment signed by both Lender and Borrower.

 

31

 

 

11.6. Amendments in Writing; Waiver; Integration. No purported amendment or
modification of any Loan Document, or waiver, discharge or termination of any
obligation under any Loan Document, shall be enforceable or admissible unless,
and only to the extent, expressly set forth in a writing signed by the party
against which enforcement or admission is sought. Without limiting the
generality of the foregoing, no oral promise or statement, nor any action,
inaction, delay, failure to require performance or course of conduct shall
operate as, or evidence, an amendment, supplement or waiver or have any other
effect on any Loan Document. Any waiver granted shall be limited to the specific
circumstance expressly described in it, and shall not apply to any subsequent or
other circumstance, whether similar or dissimilar, or give rise to, or evidence,
any obligation or commitment to grant any further waiver. The Loan Documents
represent the entire agreement about this subject matter and supersede prior
negotiations or agreements. All prior agreements, understandings,
representations, warranties, and negotiations between the parties about the
subject matter of the Loan Documents merge into the Loan Documents.

 

11.7. Maximum Charges. In no event whatsoever shall interest and other charges
charged hereunder exceed the highest rate permissible under law. In the event
interest and other charges as computed hereunder would otherwise exceed the
highest rate permitted under law, such excess amount shall be first applied to
any unpaid principal balance owed by Borrower, and if the then remaining excess
amount is greater than the previously unpaid principal balance, Lender shall
promptly refund such excess amount to Borrower and the provisions hereof shall
be deemed amended to provide for such permissible rate.

 

11.8. Counterparts. This Agreement may be executed in any number of counterparts
and by different parties on separate counterparts, each of which, when executed
and delivered, is an original, and all taken together, constitute one Agreement.

 

11.9. Survival. All covenants, representations and warranties made in this
Agreement continue in full force until this Agreement has terminated pursuant to
its terms and all Obligations (other than inchoate indemnity obligations and any
other obligations which, by their terms, are to survive the termination of this
Agreement) have been paid in full and satisfied. The obligation of Borrower in
Section 11.2 to indemnify Lender shall survive until the statute of limitations
with respect to such claim or cause of action shall have run.

 

11.10. Confidentiality/Sharing of Information.

 

(a) Lender shall hold all non-public information obtained by Borrower pursuant
to the requirements of this Agreement in accordance with Lender’s customary
procedures for handling highly confidential information of this nature;
provided, however, Lender may disclose such confidential information (i) to its
examiners, affiliates, outside auditors, counsel and other professional
advisors, (ii) to any prospective transferees, and (iii) as required or
requested by any Governmental Authority or pursuant to legal process or
applicable law; provided, further that (x) unless specifically prohibited by
applicable law or court order, Lender shall use reasonable efforts prior to
disclosure thereof, to notify Borrower of the applicable request for disclosure
of such non-public information (A) by a Governmental Authority (other than any
such request in connection with an examination of the financial condition of
Lender by such Governmental Authority) or (B) pursuant to legal process and (y)
in no event shall Lender be obligated to return any materials furnished by
Borrower other than those documents and instruments in possession of Lender in
order to perfect its Lien on the Collateral once the Obligations have been paid
in full and this Agreement has been terminated.

 

32

 

 

11.11. Attorneys’ Fees, Costs and Expenses. All costs and expenses incurred in
the enforcement of Borrower's obligations under this Agreement shall be part of
the Obligations, including, without limitation, (i) reasonable attorneys’ fees
and disbursements incurred by Lender, (i) in all efforts made to enforce payment
of any Obligation or effect collection of any Collateral, (ii) in preserving,
enforcing and foreclosing on Lender’s security interest in or Lien on any of the
Collateral, whether through judicial proceedings or otherwise, (iii) in
defending or prosecuting any actions or proceedings relating to Lender’s
transactions with Borrower, or (iv) in connection with the enforcement of this
Agreement or any consent or waivers hereunder and all related agreements,
documents and instruments.

 

11.12. Electronic Execution of Documents. The words “execution,” “signed,”
“signature” and words of like import in any Loan Document shall be deemed to
include electronic signatures or the keeping of records in electronic form, each
of which shall be of the same legal effect, validity and enforceability as a
manually executed signature or the use of a paper-based recordkeeping systems,
as the case may be, to the extent and as provided for in any applicable law,
including, without limitation, any state law based on the Uniform Electronic
Transactions Act.

 

11.13. Captions. The headings used in this Agreement are for convenience only
and shall not affect the interpretation of this Agreement.

 

11.14. Construction of Agreement. The parties mutually acknowledge that they and
their attorneys have participated in the preparation and negotiation of this
Agreement. In cases of uncertainty this Agreement shall be construed without
regard to which of the parties caused the uncertainty to exist.

 

11.15. Relationship. The relationship of the parties to this Agreement is
determined solely by the provisions of this Agreement. The parties do not intend
to create any agency, partnership, joint venture, trust, fiduciary or other
relationship with duties or incidents different from those of parties to an
arm’s-length contract.

 

11.16. Third Parties. Nothing in this Agreement, whether express or implied, is
intended to: (a) confer any benefits, rights or remedies under or by reason of
this Agreement on any persons other than the express parties to it and their
respective permitted successors and assigns; (b) relieve or discharge the
obligation or liability of any person not an express party to this Agreement; or
(c) give any person not an express party to this Agreement any right of
subrogation or action against any party to this Agreement.

 



33

 

 

11.17. USA PATRIOT Act Notice. Lender hereby notifies Borrower that pursuant to
the requirements of the USA PATRIOT Act, it is required to obtain, verify and
record information that identifies Borrower, which information includes the
names and addresses of Borrower and other information that will allow Lender to
identify Borrower in accordance with the USA PATRIOT Act.

 

11.18. Injunctive Relief. Borrower recognizes that, in the event Borrower fails
to perform, observe or discharge any of its obligations or liabilities under
this Agreement, any remedy at law may prove to be inadequate relief to Lenders;
therefore, Lender, if Lender so requests, shall be entitled to temporary and
permanent injunctive relief in any such case without the necessity of proving
that actual damages are not an adequate remedy.

 

11.19. Consequential Damages. None of Lender nor any agent or attorney for any
of them, shall be liable to Borrower for indirect, punitive, exemplary,
incidental, special or consequential damages arising from any breach of
contract, tort or other wrong relating to the establishment, administration or
collection of the Obligations.

 

[Signature page follows.]

 

34

 

 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
as of the Effective Date.

 



  BORROWER:       UNIFIED PAYMENTS, LLC       By:  /s/ Oleg Firer   Name: Oleg
Firer   Title Executive Chairman



 



  GUARANTORS:       OLEG FIRER       By:  /s/ Oleg Firer   Name: Oleg Firer



 

  Georgia Notes 18 LLC, a Florida limited liability company       By:  /s/
Anzheliqua Zalkin   Name: Anzheliqua Zalkin



 

  LENDER:       NET ELEMENT INTERNATIONAL INC.       By:  /s/ Dmitry Kozko  

Name:



Dmitry Kozko
  Title President

 

35

 

 

EXHIBIT A

 

SECURED REVOLVING NOTE

 

 $750,000

Maturity Date:  August __, 2013

 

FOR VALUE RECEIVED, UNIFED PAYMENTS, LLC, a Delaware limited liability company
(“Borrower”) hereby promises to pay to the order of NET ELEMNENT INTERNATIONAL
INC. or the holder (the “Lender”) of this Secured Revolving Note (this
“Revolving Note”) at 1450 S. Miami Avenue, Miami, Florida or such other place of
payment as the holder of this Revolving Note may specify from time to time in
writing, in lawful money of the United States of America, the principal amount
of SEVEN HUNDRED FIFTY THOUSAND DOLLARS ($750,000) or such other principal
amount as Lender has advanced to Borrower, together with interest at a rate as
specified in the Loan Agreement (defined hereafter).

 

This Revolving Note is the Revolving Note referred to in, and is executed and
delivered in connection with, that certain Loan Agreement dated as of March 8,
2013, by and between Lender, Borrower and certain Guarantors thereunder (as the
same may from time to time be amended, modified or supplemented in accordance
with its terms, the “Loan Agreement”), and is entitled to the benefit and
security of the Loan Agreement and the other Loan Documents (as defined in the
Loan Agreement), to which reference is made for a statement of all of the terms
and conditions thereof. All payments shall be made in accordance with the Loan
Agreement. All terms defined in the Loan Agreement shall have the same
definitions when used herein, unless otherwise defined herein. An Event of
Default under the Loan Agreement shall constitute a default under this Revolving
Note.

 

Borrower waives presentment and demand for payment, notice of dishonor, protest
and notice of protest under the UCC or any applicable law. Borrower agrees to
make all payments under this Revolving Note without setoff, recoupment or
deduction and regardless of any counterclaim or defense. This Revolving Note has
been negotiated and delivered to Lender and is payable in the State of Florida.
This Revolving Note shall be governed by and construed and enforced in
accordance with, the laws of the State of Florida, excluding any conflicts of
law rules or principles that would cause the application of the laws of any
other jurisdiction.

 

BORROWER FOR ITSELF Unified Payments, LLC       By:    Name:   Title:

 

 

 

 

EXHIBIT B

COMPLIANCE CERTIFICATE

 

TO:Net Element International Inc.

 

RE:Loan Agreement, dated as of March 8, 2013 (including all annexes, exhibits or
schedules thereto, and as from time to time amended, restated, supplemented or
otherwise modified, the “Loan Agreement”), by and between UNIFIED PAYMENTS, LLC
(“Borrower”), OLEG FIRER and Georgia Notes 18 LLC, as guarantors and NET ELEMENT
INTERNATIONAL INC. (“Lender”). Capitalized terms used herein without definition
are so used as defined in the Loan Agreement

 

DATE:_____________ __, 2013

 

The undersigned, the ___________ of UNIFIED PAYMENTS, LLC, a Delaware limited
liability company (the “Borrower”), gives this certificate to NET ELEMENT
INTERNATIONAL INC. (the “Lender”), in accordance with the requirements of
Sections 5.2(b) of that certain Loan Agreement, dated as of March 8, 2013
(including all annexes, exhibits or schedules thereto, and as from time to time
amended, restated, supplemented or otherwise modified, the “Loan Agreement”), by
and between Lender, Borrower and certain Guarantors thereunder. Capitalized
terms used herein without definition are so used as defined in the Loan
Agreement.

 

1.No Default or Event of Default has occurred or is continuing, except for such
conditions or events listed on Schedule 1 attached hereto, specifying the nature
and status and period of existence thereof and what action the Borrower has
taken, is taking, or proposes to take with respect thereto.

 

2.Borrower is in compliance in all material respects with all representations,
warranties, and covenants set forth in the Loan Agreement and the other Loan
Documents, except as set forth on Schedule 2 attached hereto.





Unified Payments, LLC       By:    Name:   Title:

 

 

 

 

EXHIBIT C

 

NOTICE OF BORROWING

 

TO:Net Element International Inc.

 

RE:Loan Agreement, dated as of March 8, 2013 (including all annexes, exhibits or
schedules thereto, and as from time to time amended, restated, supplemented or
otherwise modified, the “Loan Agreement”), by and between UNIFIED PAYMENTS, LLC
(“Borrower”), OLEG FIRER and Georgia Notes 18 LLC, as guarantors and NET ELEMENT
INTERNATIONAL INC. (“Lender”). Capitalized terms used herein without definition
are so used as defined in the Loan Agreement

 

DATE:_____________ __, 2013

 

Pursuant to Section 3.4(a) of the Loan Agreement, please take notice that
Borrower requests a Revolving Loan as follows:

 

Funding Date of Proposed Advance: ______________ __, 2013

 

Amount of Advance: $________________

 

Purpose of Advance: __________________________________________

 

To induce Lender to make the requested Advance, Borrower hereby represents and
warrants that all of the conditions contained in Section 3.2 of the Loan
Agreement have been satisfied on and as of the date hereof, and will continue to
be satisfied on and as of the Funding Date of the requested Advance, before and
after giving effect thereto.

 



Unified Payments, LLC       By:    Name:   Title:

 





 

 

 

Schedule 3.1(g) to Notice of Borrowing

 

 

 

 

EXHIBIT D

 

SOLVENCY CERTIFICATE

 

TO:Net Element International Inc.

 

RE:Loan Agreement, dated as of March 8, 2013 (including all annexes, exhibits or
schedules thereto, and as from time to time amended, restated, supplemented or
otherwise modified, the “Loan Agreement”), by and between UNIFIED PAYMENTS, LLC
(“Borrower”), OLEG FIRER and Georgia Notes 18 LLC, as guarantors and NET ELEMENT
INTERNATIONAL INC. (“Lender”). Capitalized terms used herein without definition
are so used as defined in the Loan Agreement

 

DATE:March 8, 2013

 

The undersigned ______________ of the Borrower is familiar with the properties,
businesses, assets and liabilities of the Borrower and is duly authorized to
execute this Certificate on behalf of the Borrower.

 

The undersigned certifies that he has made such investigation and inquiries as
to the financial condition of the Borrower as the undersigned deems necessary
and prudent for the purpose of providing this Certificate. The undersigned
acknowledges that the Lender is relying on the truth and accuracy of this
Certificate in connection with the making of the Advances and other extensions
of credit under the Loan Agreement.

 

The undersigned certifies that the financial information, projections and
assumptions which underlie and form the basis for the representations made in
this Certificate believed by the undersigned to be reasonable when made and were
made in good faith and continue to be believed by the undersigned to be
reasonable as of the date hereof.

 

BASED ON THE FOREGOING, the undersigned certifies that to his knowledge, after
giving effect to the transactions contemplated by the Loan Agreement:

 

(a)The Borrower is solvent and is able to pay its debts and other liabilities,
contingent obligations and other commitments as they mature in the ordinary
course of business.

 

(b)The fair saleable value of the Borrower's assets, measured on a going concern
basis, exceed all probable liabilities, including those to be incurred pursuant
to the Loan Agreement.

 

(c)The Borrower does not have unreasonably small capital in relation to the
business in which it engages.

 

 

 

 

(d)The Borrower has not incurred, and does not believe that it will incur, debts
beyond its ability to pay such debts as they become due.

 

(e)In executing the Loan Documents and consummating the transactions
contemplated thereby, none of the Credit Parties intends to hinder, delay or
defraud either present or future creditors or other persons to which one or more
of the Credit Parties is or will become indebted, including, but not limited to,
the Lender.

 

This Solvency Certificate may, upon execution, be delivered by facsimile or
electronic mail in accordance with Section 9 of the Loan Agreement, which shall
be deemed for all purposes to be an original signature.

 

Unified Payments, LLC       By:    Name:   Title:

 

2

 

   

Schedule 3.1(g)

 

Schedule of Creditors to Be Paid from [Initial] Advance,
Including Account Designation Information for Each Creditor

  

What is this for?   Current 1 - 30 31 - 60 61 - 90 > 90 TOTAL cellphones for
process pink ACIES AT&T 0.00 87.72 0.00 0.00 0.00 87.72 Anthony will pay vendors
- electricity AMERICAN EXPRESS 0.00 1,174.54 0.00 0.00 0.00 1,174.54 JPAY
residual BPS CHARITY 0.00 0.00 10,000.00 0.00 0.00 10,000.00 Interest payments
for debt Capital Source of NY 0.00 28,750.00 28,750.00 28,750.00 28,750.00
115,000.00 Various - Oleg and Anthony CORPORATE AMEX 0.00 0.00 0.00 0.00
37,814.56 37,814.56 Gateway FBS CLAIMREMEDI INC. 210.00 0.00 0.00 0.00 0.00
210.00 Postage outstanding Huntington Beach FBS PITNEY BOWES 1515800 0.00 134.69
0.00 0.00 0.00 134.69 Terminal hardware vendor FBS TASQ Technology, Inc. 0.00
206.12 2,044.75 1,839.13 1,435.39 5,525.39 Pink uses for IT services MPS
Connexion IT Solutions 0.00 1,250.00 0.00 0.00 0.00 1,250.00 Gateways MPS
DATACAP SYSTEMS, INC 0.00 134.00 7,217.50 7,377.50 210.00 14,939.00 Debt
collection agency service MPS OXYGEN RECOVERY GROUP 0.00 0.00 0.00 0.00 650.00
650.00 Collection service MPS TRANSMEDIA 0.00 0.00 8,817.23 3,636.49 0.00
12,453.72 Reporting system - CRM and residuals POS Portal 5,327.00 1,927.00 0.00
0.00 0.00 7,254.00 Water PPP ALHAMBRA & SIERRA SPRINGS 12.21 0.00 0.00 0.00 0.00
12.21 Gateway PPP APRIVA 0.00 2,514.55 2,836.44 2,917.31 3,073.09 11,341.39
Copier PPP CDS LEASING 0.00 131.05 131.05 134.39 142.09 538.58 electric PPP CITY
OF LODI 0.00 496.04 288.27 285.78 0.00 1,070.09 internet PPP COMCAST - LODI
333.63 333.63 0.00 0.00 0.00 667.26 Hosting PPP CPU Rx 220.00 537.50 1,307.50
0.00 0.00 2,065.00 phone system PPP Cypress Communications 919.82 922.90 0.00
0.00 0.00 1,842.72 hardware - terminals PPP DEJA VOO SYSTEMS, INC 0.00 0.00 0.00
0.00 44,107.14 44,107.14 marketing program PPP Geiger 0.00 0.00 0.00 0.00
33,118.36 33,118.36 marketing program - industry circular PPP Green Sheet, Inc.
0.00 10,928.00 0.00 0.00 54.00 10,982.00 Gateway PPP ISSUE TRACK, INC. 0.00
5,400.00 0.00 2,700.00 2,700.00 10,800.00 Alarm PPP LODI ALARM INC. 0.00 105.00
0.00 0.00 0.00 105.00 Networking PPP LODI CHAMBER OF COMMERCE 390.00 0.00 0.00
0.00 0.00 390.00 Water service PPP Love Water LLC 25.72 20.72 20.00 40.00 0.00
106.44 NBCF Residual PPP NBCF INC (NATION BREAST CANC FOUND) 20,833.00 20,833.33
20,833.33 20,833.33 41,666.66 124,999.65 Marketing - process pink - cards -
holders PPP Olivera Designs 0.00 0.00 0.00 877.50 0.00 877.50 cleaning PPP
PARADISE CLEANING - PRECISE 375.00 0.00 0.00 0.00 0.00 375.00 Terminals/SIM
Cards/Special Orders/Supplies PPP PHOENIX GROUP 10,676.52 8,063.91 16,881.08
18,388.74 26,500.29 80,510.54 Chicago office PPP PITNEY BOWES - 7622294 Lease
32.00 203.00 0.00 0.00 0.00 235.00 PAID PPP REGUS MANAGEMENT GROUP, LLC 0.00
0.00 0.00 0.00 0.00 0.00   PPP ROAM Data, Inc. 0.00 0.00 0.00 0.00 177.94 177.94
marketing PPP Source Media 0.00 0.00 900.00 0.00 900.00 1,800.00 marketing
campaign - materials PPP SparkBase, Inc. 0.00 0.00 0.00 172.28 170.48 342.76
Gateway PPP Tru-Fast Wireless 0.00 567.50 0.00 0.00 0.00 567.50 Lease - copier
PPP US BANK 0.00 390.62 0.00 0.00 0.00 390.62 Collections STAR Action Letter
1,624.55 0.00 0.00 0.00 0.00 1,624.55 redo p/r tax returns STAR ADP, Inc. 0.00
0.00 0.00 0.00 911.85 911.85 Dental insurance STAR Aetna 0.00 0.00 197.93 0.00
0.00 197.93 Rent Miami STAR BGC LLC 17,695.13 0.00 0.00 0.00 0.00 17,695.13
Marketing STAR BrainWorks Media 0.00 0.00 0.00 0.00 455.00 455.00 Office
supplies STAR Capital Office Products 0.00 0.00 0.00 0.00 80.16 80.16 internet
STAR COMCAST 0.00 0.00 127.39 0.00 0.00 127.39 marketing STAR Cultivator Content
Labs 0.00 0.00 0.00 0.00 1,153.29 1,153.29 Server lease STAR Dell 90103-003 0.00
230.93 230.93 0.00 0.00 461.86 Server maint STAR Dell 90103-004 0.00 106.64
106.64 106.64 195.57 515.49 marketing STAR GASTELBONDO PHOTOGRAPHY 0.00 0.00
2,000.00 0.00 0.00 2,000.00 Accounting STAR Grant Thornton 0.00 0.00 0.00 0.00
35,955.00 35,955.00 Legal STAR GreenbergTraurig, LLP 0.00 0.00 0.00 0.00 588.00
588.00 Property tax STAR MIAMI-DADE COUNTY TAX COLLECTOR 0.00 0.00 0.00 0.00
926.12 926.12 Car lease for people coming into town STAR Nissan Motor Acceptance
Corp 0.00 405.01 0.00 0.00 0.00 405.01 Maint STAR TGI Office Automation  WP4856
0.00 32.80 0.00 0.00 173.64 206.44 Copier STAR Toshiba Lease 240.80 0.00 240.80
240.80 -10.75 711.65 Postage STAR UPS 25.94 0.00 0.00 174.82 316.62 517.38
Phones STAR XO COMMUNICATIONS 0.00 0.00 1,518.88 1,124.47 0.00 2,643.35 Water
STAR Zephyrhills Direct 87.06 0.00 0.00 0.00 0.00 87.06 Marketing Townsend
Photographics, Inc. 0.00 0.00 0.00 0.00 2,322.45 2,322.45 TOTAL   59,028.38
85,887.20 104,449.72 89,599.18 264,536.95 603,501.43

 

 

 

 

Schedule 4.1(e)

 

Change in Name, Jurisdiction of Formation,
Organizational Structure, or Organizational Number

 



Old Name Date of Formation Date of Name Change New Name Star Acquisition
Vehicle, LLC 12/20/2010 2/2/2011 Unified Payments, LLC FBS Acquisition, LLC
12/20/2010 2/2/2011 First Business Solutions, LLC MPS Acquisition, LLC
12/20/2010 2/2/2011 New Edge Payment, LLC Process Pink Payments Acquisition, LLC
12/20/2010 2/2/2011 Process Pink Payments, LLC BPS Acquisition, LLC 12/20/2010
2/2/2011 Business Payment Solutions, LLC



  

 

 

 

Schedule 6.4

 

Existing Indebtedness

 

As at February 1, 2013

                                     Note holder  Position  Note Amount  
Current Balance   Origination Date   Term (Mo's)   Termination Date   Interest
Rate   Monthly Payment   Balloon Payment  RBL Capital Corp  Senior   7,550,000  
 3,323,375    1/11/2011    46    10/20/2014    15.63%   114,722    -  MBF
Merchant Capital  Senior   8,294,176    2,880,649    12/15/2011    60  
 1/15/2016    15.63%   85,512    -                                              
MBF Merchant Capital  Senior   2,000,000    2,000,000    12/15/2011    60  
 1/15/2016    17.50%   62,500    -                                              
NPC/Vantiv  Senior   1,100,000    156,667    10/9/2009    48    10/9/2013  
 5.00%   25,000    -  Capital Sources of NY  Sub-Debt   2,300,000    2,300,000  
 1/11/2011    48    1/10/2015    15%   124,583    -                           
                   Georgia Notes 18 LLC  Preferred   10,700,000    12,483,333  
 1/11/2011    0    n/a    8%   -    -  Total:     $31,944,176   $23,144,024  
                    $412,317    - 

 

Renegotiated Debt from February 2013

 

                      Reduction in                            Monthly Payments  
                                Note holder  Position  Interest Rate   Monthly
Payment   Balloon Payment   Monthly Payment   New Payment   Payment Reduction 
RBL Capital Corp(1)  Senior   15.63%   43,301    222,000    114,722    43,301  
 -71,421  MBF Merchant Capital(2)  Senior   9.75%   39,977    3,612,416  
 148,012    39,977    -108,035  NPC/Vantiv  Senior   5.00%   25,000    -  
 25,000    25,000    -  Capital Sources of NY(3)  Sub-Debt   15%   28,750    -  
 124,583    28,750    -95,833  Georgia Notes 18 LLC(4)  Sub-Debt   8%   83,222  
 12,483,333    -    83,222    83,222  Total:          $220,250   $16,317,750  
$412,317   $220,250   ($192,067)

                                                                      

(1)New terms of RBL debt: 2 payments of $43,300.80; 24 payments of $162,143.07;
balloon $222,000

(2)New terms of MBF debt: 6 payments of $39,977.47; 30 payments of $81,048.71;
balloon $3,612,416.39

(3)New terms of Capital Sources of NY debt: 1 year interest only extension
$28,750 months, followed by 24 payments of $124,583

(4)Georgia Notes 18 LLC preferred equity converted on January 1, 2014 to 8%
interest only loan with a balloon due on 01/01/17

  

 

 



 

Schedule 6.5

 

Existing Liens

 



MBF Merchant Capital, LLC

 

RBL Capital Group, LLC

 

Cynergy Data, LLC

 

California Sate Tax Liens

Process Pink Payments, LLC - predecessor Nevada entity to Process Pink, LLC a
Delaware LLC.

o Lien for $1,966.00 pursuant to lien filing made 03/27/2012 (Filing No.
20-1203271727 / Certificate No. G000370785)

o Lien for $1,991.59 (including interests through 06/22/2012) pursuant to lien
filing made 07/17/2012 (Filing No. 12-7321339980 / Certificate No. G000370785)

 

First Business Solutions Corp., a Nevada corporation (and the predecessor entity
to First Business Solutions, LLC) (“FB Nevada”)

o Lien for $20,801.49 (including interests through 06/22/2012) pursuant to lien
filing made 06/29/2012 (Filing No. 12-7319287888 / Certificate No. G000550359)

o Lien for $10,086.55 (including interests through 06/22/2012) pursuant to lien
filing made 10/01/2012 (Filing No. 12- / Certificate No. G000224930)

o Further, we understand there exist the following CA state tax liens against
this entity:

§ Lien for $10,007 filed 4/24/2012

§ Lien for $10,636 filed 4/30/2012

§ Lien for $10,078 filed 09/28/2012

 

First Business Solutions, Inc., a California corporation (and the predecessor to
FB Nevada)

o Lien for $8,393.76 (including interests through 07/27/2012) pursuant to lien
filing dated 08/02/2012 (Filing No. 12-7323567622 / Certificate No. G000306711

o Lien for $9,823.19 (including interests through 04/13/2012) pursuant to lien
filing made 04/19/2012 (Filing No. 12-7310901357 / Certificate No. G000464351)

o Further, we understand there exist the following CA state tax liens against
this entity:

§ Lien for $8,137 filed 05/31/2012

§ Lien for $110 filed 11/29/2012

§ Lien for $110 filed 1/17/2012

§ Lien for $9,724 filed 02/01/2012

 

Federal Tax Liens

IRS tax lien in the amount of $170,000.00 against Merchant Processing Services
Corp., a New York corporation (and the predecessor to New Edge Payments, LLC).

This lien was settled by payment of an amount of $153,235.75 in March 2011.
Proof of payment has been sent to Lender. No release of lien was received.



  

 

 

 

Schedule 6.6

 

Existing Investments

 



Marketable Securities   0               Long Term Investments:                  
Portfolios And Client Lists   8,096,726     Less Accumulated Amortization 
 (3,963,381)              Net Value of Portfolio Investments   4,133,345       
       Technolodgy IP Deposits   159,314   talk to Oleg - Invoices from Buffalo
computer systems Mid Advance Payments   52,975   Amortize over 3 years. Less
Accumulated Amortization   (1,472)    Net Value of Mid Advance Payments 
 51,503               Total Investments   4,344,162    



 

 

 